Exhibit 10.1

Execution Version

$1,000,000,000

OASIS PETROLEUM INC.

6.875% Senior Notes due 2022

Purchase Agreement

September 10, 2013

Wells Fargo Securities, LLC,

as Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o Wells Fargo Securities, LLC

375 Park Avenue

New York, New York 10152

Ladies and Gentlemen:

Oasis Petroleum Inc., a Delaware corporation (the “Company”), proposes to issue
and sell to the several initial purchasers listed in Schedule 1 hereto (the
“Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $1,000,000,000 principal amount of its 6.875% Senior Notes
due 2022 (the “Securities”). The Securities will be issued pursuant to an
Indenture dated as of February 2, 2011 (the “Base Indenture”), between the
Company and U.S. Bank National Association, as trustee (the “Trustee”), as
amended and supplemented by the Fourth Supplemental Indenture thereto to be
dated as of September 24, 2013 (the “Supplemental Indenture”) among the Company,
the guarantors listed in Schedule 2 hereto (the “Guarantors”) and the Trustee.
The Base Indenture as amended and supplemented by the Supplemental Indenture is
referred to herein as the “Indenture.” The Securities will be guaranteed on an
unsecured senior basis pursuant to guarantees (the “Guarantees”) by each of the
Guarantors as set forth in the Indenture.

The Securities will be sold to the Initial Purchasers in a transaction not
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom. The Company and the Guarantors have
prepared a preliminary offering memorandum dated September 10, 2013 (the
“Preliminary Offering Memorandum”) and will prepare an offering memorandum dated
the date hereof (the “Offering Memorandum”) setting forth information concerning
the Company and the Securities. Copies of the Preliminary Offering Memorandum
have been, and copies of the Offering Memorandum will be, delivered by the
Company to the Initial Purchasers pursuant to the terms of this purchase
agreement (this “Agreement”). The Company hereby confirms that it has authorized
the use of the Preliminary Offering Memorandum, the other Time of Sale
Information (as defined below), the Recorded



--------------------------------------------------------------------------------

Road Show (as defined below) and the Offering Memorandum in connection with the
offering and resale of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement. Capitalized terms used but not defined herein
shall have the meanings given to such terms in the Preliminary Offering
Memorandum. References herein to the Preliminary Offering Memorandum, the Time
of Sale Information and the Offering Memorandum shall be deemed to refer to and
include any document incorporated by reference therein.

At or prior to 4:45 p.m. (Eastern Standard Time) on the date hereof, which is
before the time when sales of the Securities were first made (the “Time of
Sale”), the following information shall have been prepared (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) and substantially in
the form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which the Company and the Guarantors will agree to file one or more
registration statements with the Securities and Exchange Commission (the
“Commission”) providing for the registration under the Securities Act of the
resale of the Securities or the offer and issuance of the Exchange Securities
referred to (and as defined) in the Registration Rights Agreement.

On September 4, 2013, Oasis Petroleum North America LLC, a Delaware limited
liability company and a wholly-owned subsidiary of the Company, entered into a
definitive purchase and sale agreement (the “Acquisition Agreement”) with RoDa
Drilling, L.P., a Delaware limited partnership, and Zeneco, Inc., an Oklahoma
corporation, to effect the acquisition (the “Acquisition”) of approximately
136,000 net acres of producing oil and natural gas properties in and around the
Company’s existing position in the Williston Basin (the “Acquired Properties”)
in exchange for approximately $1.45 billion in cash, subject to certain
adjustments.

On or prior to the Closing Date, the Initial Purchasers will execute an escrow
agreement (the “Escrow Agreement”), in form and substance to be agreed upon
among U.S. Bank National Association, as escrow agent (the “Escrow Agent”), the
Trustee and the Initial Purchasers, which shall conform in all material respects
with the description thereof included in the Offering Memorandum. The Initial
Purchasers will deposit (or cause to be deposited) in the escrow account
established with the Escrow Agent pursuant to the Escrow Agreement (the “Escrow
Account”), all of the purchase price paid by the Initial Purchasers for the
Securities pursuant to Section 1(a) hereof.

The Company and the Guarantors hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Securities, as
follows:

1. Purchase and Resale of the Securities. (a) On the basis of the
representations, warranties and agreements set forth herein and subject to the
conditions set forth herein, the Company agrees to issue and sell the Securities
to the several Initial Purchasers as provided in this Agreement, and each
Initial Purchaser agrees, severally and not jointly, to purchase from the
Company, the respective principal amount of Securities set forth opposite such
Initial

 

2



--------------------------------------------------------------------------------

Purchaser’s name in Schedule 1 hereto at a price equal to 98.621% of the
principal amount thereof plus accrued interest, if any, from September 24, 2013
to the Closing Date; provided, however, that if all the Securities are redeemed
pursuant to a Special Mandatory Redemption (as defined in the Indenture), each
of the Initial Purchasers shall be obligated, severally and not jointly, to
rebate to the Company, within three business days after the date of such
redemption, an amount in cash equal to the product of (i) such Initial
Purchaser’s Pro Rata Share times (ii) 50% of the Gross Spread. The Company will
not be obligated to deliver any of the Securities, except upon deposit of cash
in the amount of the Initial Purchasers’ Aggregate Purchase Price with the
Escrow Agent as provided herein and pursuant to the Escrow Agreement. As used
herein, (1) “Gross Proceeds” means the product of the issue price appearing on
the front cover page of the Offering Memorandum (expressed as a decimal number)
times the aggregate principal amount of the Securities purchased and sold
pursuant hereto, (2) “Gross Spread” means the difference between the Gross
Proceeds and the Initial Purchasers’ Aggregate Purchase Price, (3) “Initial
Purchasers’ Aggregate Purchase Price” means the aggregate purchase price to be
paid for all the Securities by the Initial Purchasers pursuant hereto (not
including such interest, if any) and (4) “Pro Rata Share” of each Initial
Purchaser means a fraction, the numerator of which is the aggregate principal
amount of Securities purchased by such Initial Purchaser pursuant hereto, and
the denominator of which is the aggregate principal amount of all the Securities
purchased and sold pursuant hereto.

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) under the Securities Act;

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except:

(A) within the United States to persons whom it reasonably believes to be QIBs
in transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and
in connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that such sale is being
made in reliance on Rule 144A; or

(B) in accordance with the restrictions set forth in Annex C hereto.

 

3



--------------------------------------------------------------------------------

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(g) and 6(h), Vinson & Elkins L.L.P. as counsel
for the Company, and Andrews Kurth LLP, as counsel for the Initial Purchasers,
respectively, may rely upon the accuracy of the representations and warranties
of the Initial Purchasers, and compliance by the Initial Purchasers with their
agreements, contained in paragraph (b) above (including Annex C hereto), and
each Initial Purchaser hereby consents to such reliance.

(d) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.

(e) The Company and the Guarantors acknowledge and agree that each of the
Initial Purchasers is acting solely in the capacity of an arm’s length
contractual counterparty to the Company and the Guarantors with respect to the
offering of Securities and the Guarantees contemplated hereby (including in
connection with determining the terms of the offering) and not as a financial
advisor or fiduciary to, or an agent of, the Company, the Guarantors or any
other person. Additionally, neither the Representative nor any other Initial
Purchaser is advising the Company, the Guarantors or any other person as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction.
The Company and the Guarantors shall consult with their own respective advisors
concerning such matters and shall be responsible for making their own respective
independent investigation and appraisal of the transactions contemplated hereby,
and neither the Representative nor any other Initial Purchaser shall have any
responsibility or liability to the Company or the Guarantors with respect
thereto. Any review by the Representative (whether acting on behalf of the
Initial Purchasers or itself) or any other Initial Purchaser of the Company, the
Guarantors, and the transactions contemplated hereby or other matters relating
to such transactions will be performed solely for the benefit of the
Representative or such Initial Purchaser, as the case may be, and shall not be
on behalf of the Company or the Guarantors.

2. Payment and Delivery.

(a) Payment for and delivery of the Securities will be made at the offices of
Vinson & Elkins L.L.P. at 10:00 a.m., Eastern time, on September 24, 2013, or at
such other time or place on the same or such other date, not later than the
fifth business day thereafter, as the Representative and the Company may agree
upon in writing. The time and date of such payment and delivery is referred to
herein as the “Closing Date.”

(b) Payment for the Securities shall be made by wire transfer in immediately
available funds to the Escrow Account as provided herein and pursuant to the
Escrow Agreement for the amount of the purchase price therefor against delivery
to the nominee of The Depository Trust Company (“DTC”), for the account of the
Initial Purchasers, of one or more global notes representing the Securities
(collectively, the “Global Note”), with any transfer taxes payable in connection
with the sale of the Securities duly paid by the Company. The Global Note will
be made available for inspection by the Representative not later than 1:00 p.m.,
New York City time, on the business day prior to the Closing Date.

 

4



--------------------------------------------------------------------------------

3. Representations and Warranties of the Company and the Guarantors. The Company
and the Guarantors jointly and severally represent and warrant to each Initial
Purchaser that:

(a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantors make no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum.

(b) Additional Written Communications. The Company and the Guarantors (including
their agents and representatives, other than the Initial Purchasers in their
capacity as such) have not prepared, made, used, authorized, approved or
referred to and will not prepare, make, use, authorize, approve or refer to any
written communication that constitutes an offer to sell or solicitation of an
offer to buy the Securities (each such communication by the Company and the
Guarantors or their agents and representatives (other than a communication
referred to in clauses (i), (ii) and (iii) below) an “Issuer Written
Communication”) other than (i) the Preliminary Offering Memorandum, (ii) the
Offering Memorandum, (iii) the documents listed on Annex A hereto, including a
term sheet substantially in the form of Annex B hereto, which constitute part of
the Time of Sale Information, and (iv) any electronic road show (the “Recorded
Road Show”) or other written communications, in each case used in accordance
with Section 4(c). Each such Issuer Written Communication, when taken together
with the Time of Sale Information, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantors make no representation and warranty with respect to
any statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in any Issuer Written Communication. Each
Issuer Written Communication does not conflict with the Time of Sale Information
or the Offering Memorandum.

(c) Incorporated Documents. The documents incorporated by reference in each of
the Time of Sale Information and the Offering Memorandum, when filed with the
Commission, conformed or will conform, as the case may be, in all material
respects to the requirements of the Exchange Act and the rules and regulations
of the Commission thereunder, and, when filed, did not or will not, as
applicable, contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(d) Financial Statements. The historical consolidated financial statements
(including the related notes and supporting schedules, if any) of the Company
and its consolidated subsidiaries included or incorporated by reference in each
of the Time of Sale Information and the Offering Memorandum present fairly, in
all material respects, the consolidated financial

 

5



--------------------------------------------------------------------------------

position of the Company and its subsidiaries as of the dates and for the periods
specified; such financial statements have been prepared in accordance with the
applicable accounting requirements of Regulation S-X under the Securities Act
and in conformity with generally accepted accounting principles in the United
States (“GAAP”) applied on a consistent basis throughout the periods involved
and the supporting schedules included or incorporated by reference in each of
the Time of Sale Information and Offering Memorandum present fairly in all
material respects the information stated therein. The summary historical
consolidated data set forth or incorporated by reference in each of the Time of
Sale Information and the Offering Memorandum under the caption “Summary—Summary
Historical Consolidated Financial Data,” and the selected historical
consolidated data set forth under the caption “Selected Historical Consolidated
Financial Data” in each of the Time of Sale Information and Offering Memorandum
is accurately presented in all material respects and prepared on a basis
consistent with the historical financial statements from which it has been
derived. All disclosures contained or incorporated by reference in each of the
Time of Sale Information and the Offering Memorandum regarding “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission) comply in all material respects with Regulation G under the Exchange
Act and Item 10 of Regulation S-K of the Securities Act, to the extent
applicable. Any other financial information included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
has been derived from the accounting records of the Company and its subsidiaries
and presents fairly, in all material respects, the information shown thereby.

(e) No Material Adverse Change. Except as set forth in each of the Time of Sale
Information and the Offering Memorandum, since the date of the most recent
financial statements of the Company included or incorporated by reference in
each of the Time of Sale Information and Offering Memorandum, there has not
occurred any material adverse change, or any development involving a prospective
material adverse change, in the condition, financial or otherwise, or in the
earnings, business or operations, capitalization or long-term debt of the
Company and its subsidiaries, taken as a whole.

(f) Organization and Good Standing of the Company. The Company has been duly
incorporated, is validly existing as a corporation in good standing under the
laws of the State of Delaware, has the corporate power and authority to own,
lease, operate or hold its property and to conduct its business and to enter
into and assume the liabilities and obligations assumed or to be assumed by it
pursuant to the Transaction Documents (as defined below) to which it is a party,
as described in each of the Time of Sale Information and Offering Memorandum,
and is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or lease of
property requires such qualification, except to the extent the failure to be so
qualified or be in good standing would not, individually or in the aggregate,
have a material adverse effect on the business, properties, financial position,
stockholders’ equity, results of operations, or prospects of the Company and its
subsidiaries, taken as a whole, or on the performance by the Company and the
Guarantors of their obligations under the Securities and the Guarantees (a
“Material Adverse Effect”).

 

6



--------------------------------------------------------------------------------

(g) Organization and Good Standing of the Subsidiaries. The Company has no
subsidiaries other than those identified on Schedule 3. Each subsidiary of the
Company, including the Guarantors, has been duly incorporated, formed or
organized, as applicable, is validly existing as an entity in good standing
under the laws of the jurisdiction of its incorporation, formation or
organization, as applicable (such jurisdictions listed on Schedule 3), has the
corporate or other power and authority to own, lease, operate or hold its
property and to conduct its business, and to enter into and assume the
liabilities and obligations assumed or to be assumed by it pursuant to the
Transaction Documents to which it is a party, as described in each of the Time
of Sale Information and the Offering Memorandum, and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or lease of property requires such
qualification (such jurisdictions listed on Schedule 3), except to the extent
that the failure to be so qualified or be in good standing would not have a
Material Adverse Effect. The Company does not own, directly or indirectly,
equity securities or other ownership interests of any entity other than its
interests in such subsidiaries.

(h) Capitalization. The table under the heading “Capitalization” in each of the
Time of Sale Information and the Offering Memorandum sets forth as of the date
of such table, (i) the actual capitalization of the Company and its subsidiaries
on a consolidated basis and (ii) the as adjusted capitalization of the Company
and its subsidiaries on a consolidated basis, after giving effect to the
issuance of the Securities and the application of the net proceeds therefrom as
described in each of the Time of Sale Information and the Offering Memorandum
under the section entitled “Use of Proceeds.” The limited liability company
agreements governing all limited liability company interests of each subsidiary
of the Company have been validly executed and delivered, and all capital
contributions required under such limited liability company agreements have been
paid in full; and all of the limited liability company interests of each
subsidiary of the Company have been duly and validly authorized and issued,
fully paid and are non-assessable, and are owned directly or indirectly by the
Company, free and clear of any lien, charge, encumbrance, security interest,
restriction on voting or transfer or any other claim of any third party, except
as otherwise described in each of the Time of Sale Information and the Offering
Memorandum, including liens under the Second Amended and Restated Credit
Agreement, dated as of April 5, 2013, by and among the Company, Oasis Petroleum
LLC, Oasis Petroleum North America LLC, Wells Fargo Bank, N.A., as
Administrative Agent, and the lenders party thereto (as amended, the “Credit
Agreement”).

(i) Due Authorization. The Company and each of the Guarantors have full right,
power and authority to execute and deliver this Agreement, the Escrow Agreement,
the Securities, the Indenture (including each Guarantee set forth therein), the
Exchange Securities and the Registration Rights Agreement (collectively, the
“Transaction Documents”), to the extent it is a party thereto, and to perform
their respective obligations hereunder and thereunder; and all action required
to be taken for the due and proper authorization, execution and delivery of each
of the Transaction Documents to which it is a party and the consummation of the
transactions contemplated thereby has been duly and validly taken.

(j) The Base Indenture and the Supplemental Indenture. The Base Indenture has
been duly and validly authorized, executed and delivered in accordance with its
terms by the Company, and the Base Indenture constitutes a valid and legally
binding agreement of the Company enforceable against the Company in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, fraudulent transfer or similar laws
affecting the enforcement of creditors rights generally or by equitable
principles (whether considered in a proceeding at law or in equity) relating to
enforceability (collectively, the

 

7



--------------------------------------------------------------------------------

“Enforceability Exceptions”); the Supplemental Indenture has been duly
authorized by the Company and each of the Guarantors and, when duly executed and
delivered in accordance with its terms by each of the parties thereto, the
Indenture will constitute a valid and legally binding agreement of the Company
and each of the Guarantors enforceable against the Company and each of the
Guarantors in accordance with its terms, subject to the Enforceability
Exceptions; and on the Closing Date, the Indenture will conform in all material
respects to the requirements of the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”), and the rules and regulations of the Commission
applicable to an indenture that is qualified thereunder.

(k) The Securities and the Guarantees. The Securities have been duly authorized
by the Company and, when duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be duly and
validly issued and outstanding and will constitute valid and legally binding
obligations of the Company enforceable against the Company in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of and be in the form contemplated by the Indenture; and the
Guarantees have been duly authorized by each of the Guarantors and, when the
Securities have been duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be valid and
legally binding obligations of each of the Guarantors, enforceable against each
of the Guarantors in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of and be in the form
contemplated by the Indenture.

(l) The Exchange Securities. On the Closing Date, the Exchange Securities
(including the related guarantees thereof by the Guarantors) will have been duly
authorized by the Company and each of the Guarantors and, when duly executed,
authenticated, issued and delivered in accordance with the Indenture and as
contemplated by the Registration Rights Agreement, will be duly and validly
issued and outstanding and will constitute valid and legally binding obligations
of the Company, as issuer, and each of the Guarantors, as guarantor, enforceable
against the Company and each of the Guarantors in accordance with their terms,
subject to the Enforceability Exceptions, and will be entitled to the benefits
of and be in the form contemplated by the Indenture.

(m) Purchase and Registration Rights Agreements. This Agreement has been duly
authorized, executed and delivered by the Company and each of the Guarantors;
and the Registration Rights Agreement has been duly authorized by the Company
and each of the Guarantors and on the Closing Date will be duly executed and
delivered by the Company and each of the Guarantors and, when duly executed and
delivered in accordance with its terms by each of the parties thereto, will
constitute a valid and legally binding agreement of the Company and each of the
Guarantors enforceable against the Company and each of the Guarantors in
accordance with its terms, subject to the Enforceability Exceptions, and except
that rights to indemnity and contribution thereunder may be limited by
applicable law and public policy.

(n) Acquisition Agreement. The Acquisition Agreement has been duly authorized,
executed and delivered by the Company and, assuming the due authorization,
execution and delivery by each other party thereto, is a valid and legally
binding agreement of each of the parties thereto enforceable against each of
such parties in accordance with its terms, subject to the Enforceability
Exceptions, and except that rights to indemnity and contribution thereunder may
be limited by applicable law and public policy.

 

8



--------------------------------------------------------------------------------

(o) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.

(p) No Violation or Default. Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Material Adverse Effect.

(q) No Conflicts. The execution, delivery and performance by the Company and
each of the Guarantors of each of the Transaction Documents to which each is a
party, the execution, delivery and performance by the Company of the Acquisition
Agreement, the issuance and sale of the Securities (and the Guarantees), and
compliance by the Company and each of the Guarantors with the terms thereof and
the consummation of the transactions contemplated by the Transaction Documents
and the Acquisition Agreement will not (i) conflict with or result in a breach
or violation of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Company or any of its
subsidiaries or (iii) result in the violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except for any such conflict, breach, violation,
default, lien, charge or encumbrance described in clauses (i) and (iii) above,
which would not, individually or in the aggregate, have a Material Adverse
Effect or as would not materially adversely affect the consummation of the
transactions contemplated hereby or by the Acquisition Agreement. The
consummation of the Acquisition will not result in, or be subject to, the right
of any party to purchase or otherwise acquire any of the properties and assets
being purchased and sold pursuant to the Acquisition Agreement, whether pursuant
to preferential purchase rights, rights of first refusal or any other legal
right or entitlement under any contract, instrument, applicable law or other
legal principle, and none of such properties and assets shall be subject to any
such right that would be exercisable after the consummation of the Acquisition
and prior to any subsequent sale or transfer of such properties or assets,
except in the case of each of the foregoing for any such right that (1) shall
have been duly waived or otherwise surrendered or relinquished upon or prior to
consummation of the Acquisition, pursuant to a valid, legally binding and
enforceable agreement or other legal instrument or (2) if exercised, would not
reasonably be expected to have a Material Adverse Effect or as would not
materially adversely affect the consummation of the transactions contemplated
hereby or by the Acquisition Agreement.

 

9



--------------------------------------------------------------------------------

(r) No Consents Required. No consent, approval, authorization, order, filing,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company and each of the Guarantors of each of the Transaction Documents
to which each is a party, the execution, delivery and performance by the Company
of the Acquisition Agreement, the issuance and sale of the Securities (and the
Guarantees) by the Company and the Guarantors, and compliance by the Company and
each of the Guarantors with the terms thereof and the consummation of the
transactions contemplated by the Transaction Documents and the Acquisition
Agreement, except for such consents, approvals, authorizations, orders, filings
and registrations or qualifications (i) as may be required under applicable
state securities laws in connection with the purchase and resale of the
Securities by the Initial Purchasers, (ii) with respect to the Exchange
Securities (and the related guarantees thereof by the Guarantors) as may be
required under the Securities Act, the Trust Indenture Act and applicable state
securities laws as contemplated by the Registration Rights Agreement or (iii) as
expressly required under the terms of the Acquisition Agreement.

(s) Legal Proceedings. There are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company or
any of its subsidiaries is a party (or with respect to any of the foregoing in
existence on the date hereof, to which the Company or any of its subsidiaries
could reasonably be expected to become a party) or to which any property of the
Company or any of its subsidiaries is subject (or with respect to any of the
foregoing in existence on the date hereof, to which any such property could
reasonably be expected to become subject) other than (i) as accurately described
in each of the Time of Sale Information and the Offering Memorandum and
(ii) that, individually or in the aggregate, would not have a Material Adverse
Effect; and, to the knowledge of the Company and each of the Guarantors, no such
investigations, actions, suits or proceedings are threatened or contemplated by
any governmental or regulatory authority or by others.

(t) Independent Accountants. PricewaterhouseCoopers LLP, who have certified
certain financial statements of the Company and its subsidiaries, are
independent public accountants with respect to the Company and its subsidiaries
within the applicable rules and regulations adopted by the Commission and the
Public Company Accounting Oversight Board (United States) and as required by
Regulation S-X.

(u) Title to Real and Personal Property. Each of the Company and its
subsidiaries has (i) good and defensible title to all of its oil and gas
properties (including oil and gas wells, producing leasehold interests and
appurtenant personal property), title investigations having been carried out by
the Company or its subsidiaries consistent with the reasonable practice in the
oil and gas industry in the areas in which the Company and its subsidiaries
operate and (ii) good and marketable title to all other real and personal
property owned by the Company and its subsidiaries, in each case, free and clear
of all liens, encumbrances and defects except such as are described in each of
the Time of Sale Information and the Offering Memorandum or such as do not
materially affect the value of the properties of the Company and its
subsidiaries, considered as one enterprise, and do not interfere in any material
respect with the use made and proposed to

 

10



--------------------------------------------------------------------------------

be made of such properties by the Company and its subsidiaries, considered as
one enterprise; and all of the leases and subleases under which the Company or
any of its subsidiaries holds or uses properties are in full force and effect,
with such exceptions as would not reasonably be expected to have a Material
Adverse Effect, and neither the Company nor any of its subsidiaries has any
notice of any material claim of any sort that has been asserted by anyone
adverse to the rights of the Company or its subsidiaries under any of the leases
or subleases mentioned above, or affecting or questioning the rights of the
Company or any subsidiary thereof to the continued possession or use of the
leased or subleased premises. The working interests in oil, gas and mineral
leases or mineral interests which constitute a portion of the real property held
by the Company reflect in all material respects the right of the Company to
explore, develop or receive production from such real property, and the care
taken by the Company and its subsidiaries with respect to acquiring or otherwise
procuring such leases or mineral interests was generally consistent with
standard industry practices in the areas in which the Company and its
subsidiaries operate for acquiring or procuring leases and interests therein to
explore, develop or produce for hydrocarbons.

(v) Rights-of-Way. The Company and its subsidiaries have such consents,
easements, rights-of-way or licenses from any person (“rights-of-way”) as are
necessary to enable the Company and its subsidiaries to conduct their business
in the manner described in each of the Time of Sale Information and the Offering
Memorandum, subject to such qualifications as may be set forth in each of the
Time of Sale Information and the Offering Memorandum, and except for such
rights-of-way the lack of which would not have, individually or in the
aggregate, a Material Adverse Effect.

(w) Title to Intellectual Property. The Company and its subsidiaries own or
possess, or can acquire on reasonable terms, all patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks and trade names currently employed by
them in connection with the business now operated by them, except where the
failure to so own or possess would not, individually or in the aggregate, have a
Material Adverse Effect, and neither the Company nor any of its subsidiaries has
received any notice of infringement of or conflict with asserted rights of
others with respect to any of the foregoing, which, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to have a Material Adverse Effect.

(x) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, equityholders, customers or suppliers of the Company or
any of its subsidiaries, on the other, that is required by the Securities Act to
be described in a registration statement that is not described or incorporated
by reference in each of the Time of Sale Information and the Offering
Memorandum. There are no outstanding loans, extensions of credit or advances or
guarantees of indebtedness by the Company to or for the benefit of any of the
officers or directors of the Company or any of the members of the families of
any of them.

 

11



--------------------------------------------------------------------------------

(y) Investment Company Act. Neither the Company nor any of its subsidiaries is,
and after giving effect to the offering and sale of the Securities, the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum under the heading “Use of Proceeds” and
the consummation of the transactions contemplated by the Acquisition Agreement,
none of them will be, an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the Commission thereunder
(collectively, the “Investment Company Act”).

(z) Taxes. All United States federal income tax returns of the Company and its
subsidiaries required by law to be filed have been filed through the date of
this Agreement (taking into account timely filed extensions) and all taxes shown
by such returns or otherwise assessed, which are due and payable, have been
paid, except assessments against which appeals have been or will be promptly
taken and as to which adequate reserves have been provided in accordance with
GAAP. The Company and its subsidiaries have filed all other tax returns that are
required to have been filed through the date of this Agreement (taking into
account timely filed extensions) pursuant to applicable foreign, state, local or
other law except insofar as the failure to file such returns would not result in
a Material Adverse Effect, and have paid all taxes due pursuant to such returns
or pursuant to any assessment received by the Company and its subsidiaries,
except (i) for such taxes, if any, as are being contested in good faith and as
to which adequate reserves have been provided in accordance with GAAP, or
(ii) insofar as the failure to pay would not result in a Material Adverse
Effect.

(aa) Licenses and Permits. The Company and its subsidiaries possess all
licenses, certificates, authorizations and permits issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities necessary to own or lease their
respective properties and to conduct their respective businesses, except where
the failure to possess such licenses, certificates, authorizations or permits
would not, individually or in the aggregate, have a Material Adverse Effect; and
except as described in each of the Time of Sale Information and the Offering
Memorandum, neither the Company nor any of its subsidiaries has received any
notice of proceedings relating to the revocation, nonrenewal or modification of
any such license, certificate, authorization or permit which, individually or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
would reasonably be expected to have a Material Adverse Effect.

(bb) No Labor Disputes. No labor disturbance by or dispute with the employees of
the Company or any of its subsidiaries exists or, to the knowledge of the
Company or any of the Guarantors, is threatened or imminent, except for any such
disturbance or dispute that would not reasonably be expected to have a Material
Adverse Effect; and neither the Company nor any Guarantor is aware of any
existing, threatened or imminent labor disturbance by or dispute with the
employees of any of the Company’s or any of the Company’s subsidiaries’
principal suppliers, manufacturers, contractors or consultants, except as would
not, individually or in the aggregate, have a Material Adverse Effect.

(cc) Compliance With Environmental Laws. The Company and its subsidiaries
(i) are in compliance with any and all applicable federal, state and local laws
and regulations relating to the protection of human health and safety (to the
extent such health and safety relate to exposure to hazardous or toxic
substances or wastes, pollutants or contaminants), the environment or hazardous
or toxic substances or wastes, pollutants or contaminants (“Environmental
Laws”), (ii) have received all permits, licenses or other approvals required of
them under applicable

 

12



--------------------------------------------------------------------------------

Environmental Laws to conduct their respective businesses as they are currently
being conducted, and (iii) are in compliance with all terms and conditions of
any such permit, license or approval, except where such noncompliance with
Environmental Laws, failure to receive such required permits, licenses or other
approvals or failure to comply with the terms and conditions of such permits,
licenses or approvals would not, individually or in the aggregate, have a
Material Adverse Effect. There are no costs or liabilities arising under
Environmental Laws with respect to the operations or properties of the Company
and its subsidiaries (including, without limitation, any capital or operating
expenditures required for clean-up or closure of properties, compliance with
Environmental Laws, any permit, license or approval or any related legal
constraints on operating activities, and any potential liabilities of third
parties assumed under contract by the Company or its subsidiaries) that would,
individually or in the aggregate, have a Material Adverse Effect.

(dd) Compliance with ERISA. Except as would not, individually or in the
aggregate, have a Material Adverse Effect, (i) each employee benefit plan,
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), for which the Company or any member of its
“Controlled Group” (defined as any organization which is a member of a
controlled group of corporations within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”)) would have any liability
(each, a “Plan”) has been maintained in compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code; (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Plan excluding transactions effected pursuant to a
statutory or administrative exemption; (iii) for each Plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no
“accumulated funding deficiency” as defined in Section 412 of the Code, whether
or not waived, has occurred or is reasonably expected to occur; (iv) the fair
market value of the assets of each Plan exceeds the present value of all
benefits accrued under such Plan (determined based on those assumptions used to
fund such Plan); (v) no “reportable event” (within the meaning of
Section 4043(c) of ERISA) has occurred or is reasonably expected to occur; and
(vi) neither the Company nor any member of the Controlled Group has incurred,
nor reasonably expects to incur, any liability under Title IV of ERISA (other
than contributions to the Plan or premiums to the Pension Benefit Guaranty
Corporation, in the ordinary course and without default) in respect of a Plan
(including a “multiemployer plan”, within the meaning of Section 4001(a)(3) of
ERISA).

(ee) Disclosure Controls. The Company and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of
the Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by
Rule 13a-15 of the Exchange Act.

 

13



--------------------------------------------------------------------------------

(ff) Accounting Controls. The Company and its subsidiaries maintain a system of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP. The Company and its subsidiaries (A) make and
keep books, records and accounts, which, in reasonable detail, accurately and
fairly reflect the transactions and dispositions of their assets and
(B) maintain internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as disclosed in each of the Time of Sale Information and the
Offering Memorandum, since the end of the Company’s most recent audited fiscal
year, (1) the Company has no reason to believe that there has been any material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (2) there has been no change in the Company’s internal
control over financial reporting that has materially affected, or is reasonably
likely to materially affect, the Company’s internal control over financial
reporting.

(gg) Insurance. The Company and each of its subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; neither the Company nor any of its subsidiaries has been refused any
insurance coverage sought or applied for; and neither the Company nor any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect, except as
described in each of the Time of Sale Information and Offering Memorandum.

(hh) No Unlawful Payments. Neither the Company nor any of its subsidiaries nor,
to the knowledge of the Company and each of the Guarantors, any director,
officer, agent, employee or other person associated with or acting on behalf of
the Company or any of its subsidiaries has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977 or the Bribery Act 2010 of the United Kingdom; or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.

(ii) Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of jurisdictions where the Company and
its subsidiaries conduct business, the rules and regulations thereunder

 

14



--------------------------------------------------------------------------------

and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Company and the Guarantors, threatened.

(jj) Compliance with OFAC. None of the Company, any of its subsidiaries or, to
the knowledge of the Company and the Guarantors, any director, officer, agent,
employee or affiliate of the Company or any of its subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the offering of the Securities
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

(kk) Solvency. On and immediately after the Closing Date, each of the Company
and each of the Guarantors (after giving effect to the issuance of the
Securities and the Guarantees and the other transactions related thereto as
described in each of the Time of Sale Information and the Offering Memorandum)
will be Solvent. As used in this paragraph, the term “Solvent” means, with
respect to a particular date and entity, that on such date (i) the present fair
market value (or present fair saleable value) of the assets of such entity is
not less than the total amount required to pay the liabilities of such entity on
its total existing debts and liabilities (including contingent liabilities) as
they become absolute and matured; (ii) such entity is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and
commitments as they mature and become due in the normal course of business;
(iii) assuming consummation of the issuance of the Securities and the Guarantees
as contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, such entity is not incurring debts or liabilities beyond its ability
to pay as such debts and liabilities mature; (iv) such entity is not engaged in
any business or transaction, and does not propose to engage in any business or
transaction, for which its property would constitute unreasonably small capital
after giving due consideration to the prevailing practice in the industry in
which such entity is engaged; and (v) such entity is not a defendant in any
civil action that would result in a judgment that such entity is or would become
unable to satisfy.

(ll) No Restrictions on Subsidiaries. Except as set forth in Section 9.04 of the
Credit Agreement, no subsidiary of the Company is currently, or immediately
after the consummation of the Acquisition will be, prohibited, directly or
indirectly, under any agreement or other instrument to which it is a party or is
subject, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s equity securities or similar ownerships
interest, from repaying to the Company any loans or advances to such subsidiary
from the Company or from transferring any of such subsidiary’s properties or
assets to the Company or any other subsidiary of the Company.

(mm) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against the Company or any
of its subsidiaries or any Initial Purchaser for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Securities.

 

15



--------------------------------------------------------------------------------

(nn) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted on an automated inter-dealer
quotation system; and each of the Preliminary Offering Memorandum and the
Offering Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to
Rule 144A(d)(4) under the Securities Act.

(oo) No Integration. Neither the Company nor any of its “affiliates” (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities under the Securities Act.

(pp) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its “affiliates” (as defined in Rule 501(b) of Regulation D) or any other
person acting on its or their behalf (other than the Initial Purchasers, as to
which no representation is made) has (i) solicited offers for, or offered or
sold, the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act or (ii) engaged in any directed selling efforts within the
meaning of Regulation S under the Securities Act (“Regulation S”), and all such
persons have complied with the offering restrictions requirement of
Regulation S. The sale of the Securities pursuant to Regulation S is not part of
a plan or scheme to evade the registration provisions of the Securities Act.

(qq) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(b) (including Annex
C hereto) and their compliance with their agreements set forth therein, it is
not necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the offer and sale of
the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act.

(rr) No Stabilization. Neither the Company nor any of the Guarantors has taken,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

(ss) Margin Rules. Neither the issuance, sale and delivery of the Securities nor
the application of the proceeds thereof by the Company as described in each of
the Time of Sale Information and the Offering Memorandum will violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System or
any other regulation of such Board of Governors. Each of the Company and its
subsidiaries does not own, and none of the proceeds from the offering of
Securities contemplated hereby will be used directly or indirectly to purchase
or carry, any “margin stock” (as defined in Regulation U of the Board of
Governors of the Federal Reserve System).

 

16



--------------------------------------------------------------------------------

(tt) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

(uu) Statistical and Market Data. Nothing has come to the attention of the
Company or any Guarantor that has caused the Company or any Guarantor to believe
that the statistical and market-related data included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum is
not based on or derived from sources that are reliable and accurate in all
material respects.

(vv) Reserve Engineer; Reserve Report. The information underlying the estimates
of the Company’s reserves that was supplied to DeGolyer and MacNaughton (the
“Reserve Engineer”) for the purposes of preparing the reserve report and
estimates of the proved reserves of the Company referenced, included or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum (the “Reserve Report”), including production and costs of
operation and estimates of future capital expenditures and other future
exploration and development costs, was true and correct in all material respects
on the dates such estimates were made, and such information was supplied and
prepared in good faith, with a reasonable basis and in accordance with customary
industry practices; other than normal production of the reserves, the impact of
changes in prices and costs, and fluctuations in demand for oil and natural gas,
and except as disclosed in or contemplated by each of the Time of Sale
Information and the Offering Memorandum, neither the Company nor any of the
Guarantors is aware of any facts or circumstances that would in the aggregate
result in a material adverse change in the aggregate net proved reserves, or the
aggregate present value or the standardized measure of the future net cash flows
therefrom, as described in each of the Time of Sale Information and the Offering
Memorandum and as reflected in the Reserve Report; and the estimates of such
reserves and the standardized measure of such reserves as described in each of
the Time of Sale Information and the Offering Memorandum and reflected in the
Reserve Report referenced therein have been prepared in good faith and in a
manner that complies with the applicable requirements of the rules under the
Securities Act with respect to such estimates. The Reserve Engineer was, as of
the date of the Reserve Report prepared by it, and is, as of the date hereof, an
independent petroleum engineer with respect to the Company and its subsidiaries.
The proved oil and natural gas reserve estimates for the Acquired Properties as
of June 30, 2013 included or incorporated by reference in the each of the Time
of Sale Information and the Offering Memorandum have been prepared in good faith
and in a manner that complies with the applicable requirements of the rules
under the Securities Act with respect to such estimates.

(ww) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply with any provision of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes Oxley Act”) and the rules and regulations promulgated in connection
therewith, including Section 402 thereof related to loans and Sections 302 and
906 thereof, related to certifications.

 

17



--------------------------------------------------------------------------------

(xx) Certain Statements and Agreements. The statements relating to legal
matters, documents or proceedings included in each of the Time of Sale
Information and the Offering Memorandum under the captions “Certain United
States federal income tax considerations” and “Description of notes” in each
case are accurate in all material respects and fairly summarize such matters,
documents or proceedings. All material contracts, agreements or other documents
that are required to be filed with the SEC as exhibits pursuant to the
Securities Act or the Exchange Act have been filed as required.

(yy) Certain Transactions. Subsequent to the respective dates as of which
information is given in each of the Time of Sale Information and the Offering
Memorandum, (i) the Company and its subsidiaries have not incurred any material
liability or obligation, direct or contingent, nor entered into any material
transaction; (ii) the Company has not purchased any of its outstanding capital
stock or equity, nor declared, paid or otherwise made any dividend or
distribution of any kind on its capital stock; and (iii) there has not been any
material change in the capital stock or equity, short-term debt or long-term
debt of the Company and its subsidiaries, except in each case as described in
each of the Time of Sale Information and the Offering Memorandum, respectively.

4. Further Agreements of the Company and the Guarantors. The Company and each of
the Guarantors jointly and severally covenant and agree with each Initial
Purchaser that:

(a) Delivery of Copies. The Company will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

(b) Offering Memorandum Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum, or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy thereof for review, and will not distribute any such proposed
Offering Memorandum, amendment or supplement or file any such document with the
Commission to which the Representative reasonably objects.

(c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representative reasonably objects.

(d) Notice to the Representative. The Company will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence of any event at any time prior to the
completion of the initial offering of the Securities as a result of which any of
the Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum as

 

18



--------------------------------------------------------------------------------

then amended or supplemented would include any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances existing when such Time of Sale
Information, Issuer Written Communication or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will obtain as soon as possible
the withdrawal thereof.

(e) Time of Sale Information. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the Time
of Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare, at
the expense of the Company, and, subject to paragraph (b) above, furnish to the
Initial Purchasers such amendments or supplements to any of the Time of Sale
Information (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in any of the Time
of Sale Information as so amended or supplemented (including such document to be
incorporated by reference therein) will not, in the light of the circumstances
under which they were made, be misleading or so that any of the Time of Sale
Information will comply with law.

(f) Ongoing Compliance of the Offering Memorandum. If at any time prior to the
completion of the initial offering of the Securities (i) any event shall occur
or condition shall exist as a result of which the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Offering Memorandum
is delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Company will
immediately notify the Initial Purchasers thereof and forthwith prepare, at the
expense of the Company, and, subject to paragraph (b) above, furnish to the
Initial Purchasers such amendments or supplements to the Offering Memorandum (or
any document to be filed with the Commission and incorporated by reference
therein) as may be necessary so that the statements in the Offering Memorandum
as so amended or supplemented (including such document to be incorporated by
reference therein) will not, in the light of the circumstances existing when the
Offering Memorandum is delivered to a purchaser, be misleading or so that the
Offering Memorandum will comply with law.

(g) Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for the offering and resale of the Securities;
provided that neither the Company nor any of the Guarantors shall be

 

19



--------------------------------------------------------------------------------

required to (i) qualify as a foreign corporation or other entity or as a dealer
in securities in any such jurisdiction where it would not otherwise be required
to so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.

(h) Clear Market. During the period from the date hereof through and including
the date that is 60 days after the date hereof, the Company and each of the
Guarantors will not, without the prior written consent of the Representative,
offer, sell, contract to sell or otherwise dispose of any debt securities issued
or guaranteed by the Company or any of the Guarantors and having a tenor of more
than one year.

(i) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of Proceeds.”

(j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

(k) DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.

(l) No Resales by the Company. The Company will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to, resell any
of the Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.

(m) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(n) No General Solicitation or Directed Selling Efforts. None of the Company,
the Guarantors or any of their respective affiliates or any other person acting
on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) will (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engage in any directed selling efforts (within the meaning of
Regulation S), and all such persons will comply with the offering restrictions
requirement of Regulation S.

 

20



--------------------------------------------------------------------------------

(o) No Stabilization. Neither the Company nor any of the Guarantors will take,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum, (iii) any written communication listed on
Annex A or prepared pursuant to Section 4(c) above (including any electronic
road show), (iv) any written communication prepared by such Initial Purchaser
and approved by the Company in advance in writing or (v) any written
communication relating to or that contains the terms of the Securities and/or
other information that was included (including through incorporation by
reference) in the Preliminary Offering Memorandum or the Offering Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase Securities on the Closing Date as provided herein is
subject to the performance by the Company and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company and each of the Guarantors contained herein shall be true and correct on
the date hereof and on and as of the Closing Date; and the statements of the
Company and each of the Guarantors and their respective officers made in any
certificates delivered pursuant to this Agreement shall be true and correct on
and as of the Closing Date.

(b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded the Company or any of its subsidiaries, the Securities or
any other debt securities or preferred stock issued or guaranteed by the Company
or any of its subsidiaries by any “nationally recognized statistical rating
organization”, as such term is defined by the Commission for purposes of
Section 3(a)(62) under the Exchange Act, and (ii) no such organization shall
have indicated that it has under surveillance or review, or has changed its
outlook with respect to, its rating of the Securities or of any other debt
securities or preferred stock issued or guaranteed by the Company or any of its
subsidiaries (other than an announcement with positive implications of a
possible upgrading).

(c) No Material Adverse Change. Subsequent to the execution and delivery of this
Agreement, no event or condition of a type described in Section 3(e) hereof
shall have occurred or shall exist, which event or condition is not described in
each of the Time of Sale Information (excluding any amendment or supplement
thereto) and the Offering Memorandum (excluding any amendment or supplement
thereto) and the effect of which in the judgment of the Representative makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.

 

21



--------------------------------------------------------------------------------

(d) Officers’ Certificate. The Representative shall have received on and as of
the Closing Date a certificate of two executive officers of the Company and of
each Guarantor who have specific knowledge of the Company’s or such Guarantor’s
financial matters and is satisfactory to the Representative (i) confirming that
such officers have carefully reviewed the Time of Sale Information and the
Offering Memorandum and, to the best knowledge of each such officer, the
representations set forth in Sections 3(a), 3(b) and 3(c) hereof are true and
correct, (ii) confirming that the other representations and warranties of the
Company and the Guarantors in this Agreement are true and correct and that the
Company and the Guarantors have complied with all agreements and satisfied all
conditions on their part to be performed or satisfied hereunder at or prior to
the Closing Date, (iii) to the effect set forth in paragraphs (b) and (c) above
and (iv) that, to the knowledge of each such officer, the statements of the
Company and its officers made in any certificates delivered pursuant to this
Agreement are true and correct on and as of the Closing Date.

(e) Comfort Letters. On the date of this Agreement and on the Closing Date,
PricewaterhouseCoopers LLP shall have furnished to the Representative, at the
request of the Company, letters, dated the respective dates of delivery thereof
and addressed to the Representative on behalf of the Initial Purchasers, in form
and substance reasonably satisfactory to the Representative, containing
statements and information of the type customarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information of the Company and its subsidiaries contained or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter delivered on the date of this
Agreement and the Closing Date shall use a “cut-off” date no more than three
business days prior to such date.

(f) Reserve Engineer Letters . The Representative shall have received, on each
of the date hereof and the Closing Date, letters dated the date hereof or the
Closing Date, as the case may be, in form and substance satisfactory to the
Representative, from the Reserve Engineer, containing statements and information
ordinarily included in reserve engineers’ “comfort letters” with respect to the
applicable reserve reports and related information contained or incorporated by
reference in the Time of Sale Information or the Offering Memorandum.

(g) Opinion and 10b-5 Statement of Counsel for the Company. The Representative
shall have received the written opinion and 10b-5 statement, dated the Closing
Date and addressed to the Initial Purchasers, from Vinson & Elkins L.L.P.,
counsel for the Company and the Guarantors, in substantially the form set forth
as Exhibit B and in form and substance reasonably satisfactory to the
Representative and counsel for the Initial Purchasers.

(h) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement of Andrews Kurth LLP, counsel for the Initial Purchasers, with
respect to such matters as the Representative may reasonably request, and such
counsel shall have received such documents and information as they may
reasonably request to enable them to pass upon such matters.

 

22



--------------------------------------------------------------------------------

(i) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees.

(j) Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company and the
Guarantors in their respective jurisdictions of organization and their
qualification and good standing in such other jurisdictions in which the conduct
of the Company’s and its subsidiaries’ business or ownership or leasing of
property or assets requires such qualification (such jurisdictions being set
forth in Schedule 3 hereto opposite the name of each Guarantor), in each case in
writing or any standard form of telecommunication, from the appropriate
governmental authorities of such jurisdictions.

(k) Indenture. The Company, the Guarantors and the Trustee shall have entered
into the Indenture in form and substance reasonably satisfactory to the
Representative, and the Representative shall have received a counterpart of the
Indenture that shall have been executed and delivered by the Trustee and a duly
authorized officer of the Company and each of the Guarantors.

(l) Registration Rights Agreement. The Representative shall have received a
counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of the Company and each of the
Guarantors.

(m) Escrow Agreement. The Representative shall have agreed to the Escrow
Agreement and shall have received counterparts of the Escrow Agreement that
shall have been executed and delivered by a duly authorized officer of each of
the Escrow Agent and the Trustee.

(n) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(o) Additional Documents. On or prior to the Closing Date, the Company and the
Guarantors shall have furnished to the Representative such further certificates
and documents as the Representative may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company and each of the
Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates and agents who have, or who are alleged to
have, participated in the distribution of Securities, directors and officers and
each person, if any, who controls (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) such Initial Purchaser, and
the successors and assigns of all the foregoing persons, from and against any
and all losses, claims, damages and liabilities (including, without limitation,
legal fees and other expenses

 

23



--------------------------------------------------------------------------------

incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, any untrue statement or alleged untrue statement of a
material fact contained or incorporated by reference in the Preliminary Offering
Memorandum, any of the other Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum (or any amendment or supplement
thereto) or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use therein, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in paragraph (b) below.

(b) Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, each of the Guarantors,
each of their respective directors and officers and each person, if any, who
controls the Company or any of the Guarantors (within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act) to the same extent as
the indemnity set forth in paragraph (a) above, but only with respect to any
losses, claims, damages or liabilities that arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to such Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in the Preliminary Offering Memorandum, any
of the other Time of Sale Information, any Issuer Written Communication or the
Offering Memorandum (or any amendment or supplement thereto), it being
understood and agreed that the only such information consists of the following:
the information contained in the third and fourth sentences of the eleventh
paragraph and the fourteenth paragraph, respectively, under the caption “Plan of
Distribution” in the Preliminary Offering Memorandum and the Offering
Memorandum.

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such

 

24



--------------------------------------------------------------------------------

proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed in writing to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
reasonably incurred fees and expenses of more than one separate firm (in
addition to any local counsel) for all Indemnified Persons, and that all such
fees and expenses shall be paid or reimbursed as they are incurred. Any such
separate firm for any Initial Purchaser, its affiliates, agents, directors and
officers and any control persons of such Initial Purchaser shall be designated
in writing by the Representative and any such separate firm for the Company, the
Guarantors, their respective directors and officers and any control persons of
the Company and the Guarantors shall be designated in writing by the Company.
The Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent (which shall not be unreasonably withheld),
but if settled with such consent or if there be a final judgment for the
plaintiff, the Indemnifying Person agrees to indemnify each Indemnified Person
from and against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an Indemnified Person
shall have requested that an Indemnifying Person reimburse the Indemnified
Person for fees and expenses of counsel as contemplated by this paragraph (c),
the Indemnifying Person shall be liable for any settlement of any proceeding
effected without its written consent if (1) such settlement is entered into more
than 30 days after receipt by the Indemnifying Person of such request and
(2) the Indemnifying Person shall not have reimbursed the Indemnified Person in
accordance with such request prior to the date of such settlement. No
Indemnifying Person shall, without the written consent of the Indemnified Person
(which shall not be unreasonably withheld), effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in

 

25



--------------------------------------------------------------------------------

clause (i) above but also the relative fault of the Company and the Guarantors
on the one hand and the Initial Purchasers on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Company from the sale of the Securities and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities. The relative
fault of the Company and the Guarantors on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or any Guarantor or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

(e) Limitation on Liability. The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

8. Effectiveness of Agreement. This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.

9. Termination. This Agreement may be terminated in the absolute discretion of
the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited, or minimum or maximum
prices for trading have been fixed, or maximum ranges for prices have been
required, on or by any of the New York Stock Exchange, the Nasdaq Global Select
Market or the over-the-counter market; (ii) trading of any securities issued or
guaranteed

 

26



--------------------------------------------------------------------------------

by the Company or any of the Guarantors shall have been suspended on any
exchange or in any over-the-counter market; (iii) a material disruption in
securities settlement, payment or clearance services in the United States shall
have occurred; (iv) a general moratorium on commercial banking activities shall
have been declared by federal or New York State authorities; (v) there shall
have occurred any outbreak or escalation of hostilities or any change in
financial markets or any calamity or crisis, either within or outside the United
States, that, in the judgment of the Representative, is material and adverse and
makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities on the terms and in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum; or
(vi) there has been, since the time of execution of this Agreement or since the
respective dates as of which information is given in the Time of Sale
Information or the Offering Memorandum, any change in the condition, financial
or otherwise, or in the earnings, business affairs or business prospects of the
Company and its subsidiaries, taken as a whole, whether or not arising in the
ordinary course of business, that, in the judgment of the Representative, is
material and adverse and makes it impracticable or inadvisable to proceed with
the offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

10. Defaulting Initial Purchaser.

(a) If, on the Closing Date, any Initial Purchaser defaults on its obligation to
purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Company shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 10, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

 

27



--------------------------------------------------------------------------------

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 10 shall be without liability on the part of
the Company or the Guarantors, except that the Company and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Section 11 hereof and except that the provisions of Section 7 hereof shall
not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.

11. Payment of Expenses.

(a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and each of the
Guarantors jointly and severally agree to pay or cause to be paid all costs and
expenses incident to the performance of their respective obligations hereunder,
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Securities and any transfer fees
or taxes payable in that connection; (ii) the costs incident to the preparation,
printing of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum
(including any amendment or supplement thereto) and the distribution thereof;
(iii) the costs of reproducing and distributing each of the Transaction
Documents; (iv) the fees and expenses of the Company’s and the Guarantors’
counsel, the independent accountants and reserve engineers; (v) the fees and
expenses incurred in connection with the registration or qualification and
determination of eligibility for investment of the Securities under the laws of
such jurisdictions as the Representative may designate and the preparation,
printing and distribution of a Blue Sky Memorandum (including the related fees
and expenses of counsel for the Initial Purchasers); (vi) any fees charged by
rating agencies for rating the Securities; (vii) the fees and expenses of the
Trustee and any paying agent (including related fees and expenses of any counsel
to such parties); (viii) any fees and expenses of the Escrow Agent, including
the fees and disbursements of counsel for the Escrow Agent in connection with
the Escrow Agreement; (ix) all expenses and application fees incurred in
connection with any filing with, and clearance of the offering by, FINRA, and
the approval of the Securities for book-entry transfer by DTC; and (x) all
expenses incurred by the Company in connection with any “road show” presentation
to potential investors (including, without limitation, expenses associated with
the preparation or dissemination of any electronic road show, expenses
associated with the production of road show slides and graphics, fees and
expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, travel and lodging
expenses of the representatives and officers of the Company and any such
consultants; provided that notwithstanding clause (x) above, the Initial
Purchasers shall pay one-half of the lease expenses associated with any airplane
which is used in connection with such “road show” presentations.

 

28



--------------------------------------------------------------------------------

(b) If (i) this Agreement is terminated pursuant to clauses (ii) or (vi) of
Section 9, (ii) the Company for any reason fails to tender the Securities for
delivery to the Initial Purchasers or (iii) the Initial Purchasers decline to
purchase the Securities for any reason permitted under this Agreement, the
Company and each of the Guarantors jointly and severally agrees to reimburse the
Initial Purchasers for all out-of-pocket costs and expenses (including the fees
and expenses of their counsel) reasonably incurred by the Initial Purchasers in
connection with this Agreement and the offering contemplated hereby.

12. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
agents, officers and directors of each Initial Purchaser referred to in
Section 7 hereof. Nothing in this Agreement is intended or shall be construed to
give any other person any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision contained herein. No purchaser of
Securities from any Initial Purchaser shall be deemed to be a successor merely
by reason of such purchase.

13. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantors or the Initial Purchasers.

14. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “Exchange Act” means the Securities Exchange Act of
1934, as amended; (d) except where otherwise expressly provided, the term
“subsidiary” has the meaning set forth in Rule 405 under the Securities Act; and
(e) the term “written communication” has the meaning set forth in Rule 405 under
the Securities Act.

15. USA Patriot Act. The Company and each of the Guarantors acknowledges that,
in accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Initial Purchasers are required
to obtain, verify and record information that identifies their respective
clients, including the Company, which information may include the name and
address of their respective clients, as well as other information that will
allow the Initial Purchasers to properly identify their respective clients.

 

29



--------------------------------------------------------------------------------

16. Miscellaneous.

(a) Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by Wells Fargo Securities, LLC on behalf of the Initial
Purchasers, and any such action taken by Wells Fargo Securities, LLC shall be
binding upon the Initial Purchasers.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o Wells Fargo Securities, LLC,
375 Park Avenue, New York, New York 10152 (fax: (212) 214-5918); Attention:
Transaction Management Department. Notices to the Company and the Guarantors
shall be given to them at 1001 Fannin, Suite 1500, Houston, Texas 77002,
Attention: Niko Lorentzatos (fax: (281) 404-9704).

(c) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(f) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

[Signature pages to follow]

 

30



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, OASIS PETROLEUM INC. /s/ Michael H. Lou Name:   Michael H. Lou
Title:     Executive Vice President and Chief               Financial Officer
OASIS PETROLEUM LLC OASIS PETROLEUM NORTH AMERICA LLC OASIS PETROLEUM MARKETING
LLC OASIS WELL SERVICES LLC OASIS MIDSTREAM SERVICES LLC /s/ Michael H. Lou
Name:   Michael H. Lou Title:     Executive Vice President and
              Chief Financial Officer

SIGNATURE PAGE TO PURCHASE AGREEMENT



--------------------------------------------------------------------------------

Accepted: September 10, 2013 WELLS FARGO SECURITIES, LLC On behalf of itself and
each of the several Initial Purchasers listed in Schedule 1 hereto. By:   /s/
Matthew Rheault   Authorized Signatory Name:   Matthew Rheault Title:   Vice
President

SIGNATURE PAGE TO PURCHASE AGREEMENT



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal Amount  

Wells Fargo Securities, LLC

   $ 294,416,000   

Citigroup Global Markets Inc.

     162,437,000   

J.P. Morgan Securities LLC

     162,437,000   

RBC Capital Markets, LLC

     65,990,000   

BBVA Securities Inc.

     32,995,000   

CIBC World Markets Corp.

     32,995,000   

ING Financial Markets LLC

     32,995,000   

RBS Securities Inc.

     32,995,000   

UBS Securities LLC

     32,995,000   

U.S. Bancorp Investments, Inc.

     32,995,000   

Johnson Rice & Company L.L.C.

     20,305,000   

Simmons & Company International

     20,305,000   

BOSC, Inc.

     15,228,000   

Capital One Southcoast, Inc.

     15,228,000   

Comerica Securities, Inc.

     15,228,000   

BB&T Capital Markets, a division of BB&T Securities, LLC

     10,152,000   

HSBC Securities (USA) Inc.

     10,152,000   

Regions Securities LLC

     10,152,000      

 

 

     $ 1,000,000,000   

Schedule 1



--------------------------------------------------------------------------------

Schedule 2

 

Name of Subsidiary Guarantors

  

Jurisdiction of

Organization

Oasis Midstream Services LLC

   Delaware

Oasis Petroleum LLC

   Delaware

Oasis Petroleum Marketing LLC

   Delaware

Oasis Petroleum North America LLC

   Delaware

Oasis Well Services LLC

   Delaware

Schedule 2



--------------------------------------------------------------------------------

Schedule 3

 

Subsidiary

  

Jurisdiction of
Organization

  

Foreign

Qualifications

  

Beneficial Ownership

by the Company

Oasis Petroleum LLC

   Delaware    Texas    100%

Oasis Petroleum North America LLC

   Delaware    Montana, North Dakota, South Dakota and Texas    100%

Oasis Petroleum International LLC

   Delaware    None    100%

Oasis Petroleum Columbia LLC

   Delaware    None    100%

Oasis Petroleum Marketing LLC

   Delaware    Minnesota, Montana, North Dakota, South Dakota and Texas    100%

Oasis Well Services LLC

   Delaware    Montana, North Dakota, South Dakota and Texas (assumed name –
Oasis Pumping Company LLC)    100%

Oasis Midstream Services LLC

   Delaware    Montana, North Dakota, South Dakota and Texas    100%

Schedule 3



--------------------------------------------------------------------------------

ANNEX A

Additional Time of Sale Information

1. Term sheet containing the terms of the Securities, substantially in the form
of Annex B.

 

Annex A-1



--------------------------------------------------------------------------------

ANNEX B

Pricing Term Sheet

(See attached)

 

Annex B-1



--------------------------------------------------------------------------------

Supplement, dated September 10, 2013

to Preliminary Offering Memorandum Dated September 10, 2013

Strictly confidential

OASIS PETROLEUM INC.

This Supplement is qualified in its entirety by reference to the Preliminary
Offering Memorandum (as supplemented through and including the date hereof, the
“Preliminary Offering Memorandum”). The information in this Supplement
supplements the Preliminary Offering Memorandum and updates and supersedes the
information in the Preliminary Offering Memorandum to the extent it is
inconsistent with the information in the Preliminary Offering Memorandum.
Capitalized terms used in this Supplement but not defined herein have the
meanings given them in the Preliminary Offering Memorandum.

The notes have not been registered under the Securities Act of 1933 and are
being offered only to (1) “qualified institutional buyers” as defined in
Rule 144A under the Securities Act and (2) outside the United States to non-U.S.
persons in compliance with Regulation S under the Securities Act.

 

Issuer:

   Oasis Petroleum Inc.

Title of Securities:

   6.875% Senior Notes due 2022

Aggregate Principal Amount:

   $1,000,000,000

Gross Proceeds:

   $1,000,000,000

Distribution:

   Rule 144A/Regulation S with Registration Rights as set forth in the
Preliminary Offering Memorandum

Final Maturity Date:

   March 15, 2022

Issue Price:

   100.000% of face amount

Coupon:

   6.875%

Yield to Maturity:

   6.875%

Interest Payment Dates:

   September 15 and March 15

First Interest Payment Date:

   March 15, 2014

Optional Redemption:

   On and after September 15, 2017, in whole or in part, at the prices set forth
below (expressed as percentages of the principal amount), plus accrued and
unpaid interest, if any, to the date of redemption, on September 15 of the years
set forth below:

 

Date

   Price   2017      103.438 %  2018      101.719 %  2019 and thereafter     
100.000 % 

 

Annex B-2



--------------------------------------------------------------------------------

Optional Redemption with Equity Proceeds:

   In addition, prior to September 15, 2016, up to 35% at a redemption price
equal to 106.875% of the aggregate principal amount thereof, plus accrued and
unpaid interest thereon, if any, to the date of redemption.

Change of Control:

  

Upon the occurrence of a change of control (as defined in the indenture for the
notes) prior to September 15, 2014, putable at 101.000% of principal, plus
accrued and unpaid interest to the date of purchase.

 

If certain transactions that would constitute a change of control (as defined in
the indenture for the notes) occur on or prior to September 15, 2014, callable
at 110.000% of principal, plus accrued and unpaid interest to the date of
redemption.

CUSIP / ISIN Numbers:

  

Rule 144A: 674215 AF5 / US674215AF55

Regulation S: U65204 AB2 / USU65204AB23

Denominations/Multiple:

   $2,000 x 1,000

Trade Date:

   September 10, 2013

Settlement:

   (T+10) on September 24, 2013

Initial Purchasers of Senior Notes:

  

Joint Book-Running Managers:

Wells Fargo Securities, LLC

Citigroup Global Markets Inc.

J.P. Morgan Securities LLC

RBC Capital Markets, LLC

 

Co-Managers:

BB&T Capital Markets, a division of BB&T Securities, LLC

BBVA Securities Inc.

BOSC, Inc.

Capital One Southcoast, Inc.

CIBC World Markets Corp.

Comerica Securities, Inc.

HSBC Securities (USA) Inc.

ING Financial Markets LLC

Johnson Rice & Company L.L.C.

RBS Securities Inc.

Regions Securities LLC

Simmons & Company International

UBS Securities, LLC

U.S. Bancorp Investments, Inc.

 

Annex B-3



--------------------------------------------------------------------------------

Additional Information

Offering Size

Oasis Petroleum Inc. has increased the offering of the 6.875% senior notes due
2022 from $600.0 million aggregate principal amount to $1.0 billion aggregate
principal amount. References in the Preliminary Offering Memorandum to the
$600.0 million aggregate principal amount are hereby amended to reference the
issuance of $1.0 billion aggregate principal amount of 6.875% senior notes due
2022. Corresponding changes will be made wherever applicable to the Preliminary
Offering Memorandum, including as discussed below.

Use of Proceeds

The following disclosure under “Use of Proceeds” on page 22 of the Preliminary
Offering Memorandum and each other location where such disclosure may appear in
the Preliminary Offering Memorandum is amended to read as follows:

“We estimate that the net proceeds from this offering will be approximately $983
million after deducting the initial purchasers’ discount and our estimated
offering expenses.”

Capitalization

The following numbers in the “As Adjusted” column of the table under
“Capitalization” on page 23 of the Preliminary Offering Memorandum and each
other location where such disclosure may appear in the Preliminary Offering
Memorandum are amended to read as follows:

 

     As of June 30, 2013   (Dollars in thousands, except share amounts)    As
Adjusted  

Cash and Cash Equivalents(1)

   $ 25,001   

Long-term Debt:

  

Revolving credit facility(2)(3)(4)

     330,400   

7.250% Senior Notes due 2019

     400,000   

6.500% Senior Notes due 2021

     400,000   

6.875% Senior Notes due 2023

     400,000   

6.875% Senior Notes due 2022

     1,000,000      

 

 

 

Total long-term debt

     2,530,400      

 

 

 

Stockholders’ Equity:

     919,213      

 

 

 

Total capitalization

   $ 3,449,613      

 

 

 

 

(1) As of September 6, 2013 (including the impact of the $72.5 million deposit
for the West Williston Acquisition), we had $102.2 million of cash and cash
equivalents.

(2) Excludes approximately $2.2 million of outstanding letters of credit as of
June 30, 2013.

(3) On September 3, 2013, we entered into an amendment to our revolving credit
facility in order to, among other things, increase our borrowing base from
$1,250 million to $1,500 million. As of September 9, 2013 (without giving effect
to the completion of the West Williston Acquisition and this offering), we had
$100 million of borrowings outstanding under our revolving credit facility and
had $5.2 million of outstanding letters of credit issued under the revolving
credit facility.

 

Annex B-4



--------------------------------------------------------------------------------

(4) As adjusted amount reflects additional borrowings necessary to fund a
portion of the West Williston Acquisition.

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 

Annex B-5



--------------------------------------------------------------------------------

ANNEX C

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of the Securities outside the United States:

(a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) Such Initial Purchaser has offered and sold the Securities, and will offer
and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

(ii) None of such Initial Purchaser or any of its affiliates or any other person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and all such persons have complied and
will comply with the offering restrictions requirement of Regulation S.

(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchases Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”

(iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.

 

Annex C-1



--------------------------------------------------------------------------------

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

(c) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the Financial Services
and Markets Act of 2000 (the “FSMA”)) received by it in connection with the
issue or sale of the Securities in circumstances in which Section 21(1) of the
FSMA does not apply to the Company; and

(ii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Securities in, from or
otherwise involving the United Kingdom.

(d) Each Initial Purchaser acknowledges that no action has been or will be taken
by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.

 

Annex C-2



--------------------------------------------------------------------------------

Exhibit A

Form of Registration Rights Agreement



--------------------------------------------------------------------------------

Form of Registration Rights Agreement

$1,000,000,000

OASIS PETROLEUM INC.

6.875% Senior Notes due 2022

Registration Rights Agreement

This REGISTRATION RIGHTS AGREEMENT dated September 24, 2013 (the “Agreement”) is
entered into by and among Oasis Petroleum Inc., a Delaware corporation (the
“Company”), Oasis Petroleum LLC, a Delaware limited liability company, Oasis
Petroleum North America LLC, a Delaware limited liability company, Oasis
Petroleum Marketing LLC, a Delaware limited liability company, Oasis Wells
Services LLC, a Delaware limited liability company, and Oasis Midstream Services
LLC, a Delaware limited liability company (collectively, the “Guarantors”), and
Wells Fargo Securities, LLC (“Wells Fargo”), J.P. Morgan Securities LLC,
Citigroup Global Markets Inc., RBC Capital Markets, LLC, BB&T Capital Markets, a
division of BB&T Securities, LLC, BBVA Securities, Inc., BOSC, Inc., Capital One
Southcoast, Inc., CIBC World Markets Corp., Comerica Securities, Inc., HSBC
Securities (USA) Inc., ING Financial Markets LLC, Johnson Rice & Company L.L.C.,
RBS Securities Inc., Regions Securities LLC, Simmons & Company International,
UBS Securities LLC and U.S. Bancorp Investments, Inc. (collectively, the
“Initial Purchasers”).

The Company, the Guarantors and the Initial Purchasers are parties to the
Purchase Agreement dated September 10, 2013 (the “Purchase Agreement”), which
provides for the sale by the Company to the Initial Purchasers of $1,000,000,000
aggregate principal amount of the Company’s 6.875% Senior Notes due 2022 (the
“Securities”) which will be guaranteed on an unsecured senior basis by each of
the Guarantors. As an inducement to the Initial Purchasers to enter into the
Purchase Agreement, the Company and the Guarantors have agreed to provide to the
Initial Purchasers and their direct and indirect transferees the registration
rights set forth in this Agreement. The execution and delivery of this Agreement
is a condition to the closing under the Purchase Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Additional Guarantor” shall mean any subsidiary of the Company that executes a
Subsidiary Guarantee under the Indenture after the date of this Agreement.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

 

Exhibit A- 1



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

“Exchange Offer” shall mean the exchange offer by the Company and the Guarantors
of Exchange Securities for Registrable Securities pursuant to Section 2(a)
hereof.

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

“Exchange Securities” shall mean senior notes issued by the Company and
guaranteed by the Guarantors under the Indenture containing terms identical to
the Securities (except that the Exchange Securities will not be subject to
restrictions on transfer or to any increase in annual interest rate for failure
to comply with this Agreement) and to be offered to Holders of Securities in
exchange for Securities pursuant to the Exchange Offer.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Free Writing Prospectus” means each free writing prospectus (as defined in
Rule 405 under the Securities Act) prepared by or on behalf of the Company or
used or referred to by the Company in connection with the sale of the Securities
or the Exchange Securities.

“Guarantors” shall have the meaning set forth in the preamble and shall also
include any Guarantor’s successors that guarantee the Securities and any
Additional Guarantors.

“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that for purposes of Sections 4 and 5 of this Agreement, the
term “Holders” shall include Participating Broker-Dealers.

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

“Indenture” shall mean the Indenture dated as of February 2, 2011 between the
Company and U.S. Bank National Association, as trustee, as amended and
supplemented by the Fourth Supplemental Indenture thereto relating to the
Securities dated as of September 24, 2013, among the Company, the Guarantors and
U.S. Bank National Association, as trustee, and as the same may be further
amended from time to time in accordance with the terms thereof.

“Initial Purchasers” shall have the meaning set forth in the preamble.

 

Exhibit - A-2



--------------------------------------------------------------------------------

“Inspector” shall have the meaning set forth in Section 3(a)(xiv) hereof.

“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Company or any of its affiliates shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount; and provided, further, that if the
Company shall issue any additional Securities under the Indenture prior to
consummation of the Exchange Offer or, if applicable, the effectiveness of any
Shelf Registration Statement, such additional Securities and the Registrable
Securities to which this Agreement relates shall be treated together as one
class for purposes of determining whether the consent or approval of Holders of
a specified percentage of Registrable Securities has been obtained.

“Notice and Questionnaire” shall mean a notice of registration statement and
selling security holder questionnaire distributed to a Holder by the Company
upon receipt of a Shelf Request from such Holder.

“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.

“Participating Holder” shall mean any Holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 2(b) hereof.

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble.

“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities (i) when a Registration Statement with
respect to such Securities has become effective under the Securities Act and
such Securities have been exchanged or disposed of pursuant to such Registration
Statement or (ii) when such Securities cease to be outstanding.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantors with this Agreement,
including without limitation: (i) all SEC, stock exchange or FINRA registration
and filing fees, (ii) all fees and expenses incurred in connection with
compliance with state securities or blue sky laws

 

Exhibit - A-3



--------------------------------------------------------------------------------

(including reasonable fees and disbursements of counsel for any Underwriters or
Holders in connection with blue sky qualification of any Exchange Securities or
Registrable Securities), (iii) all expenses of any Persons in preparing or
assisting in preparing, word processing, printing and distributing any
Registration Statement, any Prospectus, any Free Writing Prospectus and any
amendments or supplements thereto, any underwriting agreements, securities sales
agreements or other similar agreements and any other documents relating to the
performance of and compliance with this Agreement, (iv) all rating agency fees,
(v) all fees and disbursements relating to the qualification of the Indenture
under applicable securities laws, (vi) the fees and disbursements of the Trustee
and its counsel, (vii) the fees and disbursements of counsel for the Company and
the Guarantors and, in the case of a Shelf Registration Statement, the fees and
disbursements of one counsel for the Participating Holders (which counsel shall
be selected by the Participating Holders holding a majority of the aggregate
principal amount of Registrable Securities held by such Participating Holders
and which counsel may also be counsel for the Initial Purchasers) and (viii) the
fees and disbursements of the independent public accountants and independent
petroleum engineers of the Company and the Guarantors, including the expenses of
any special audits, “comfort” letters or letters concerning oil and gas reserve
estimates, as applicable, required by or incident to the performance of and
compliance with this Agreement, but excluding fees and expenses of counsel to
the Underwriters (other than fees and expenses set forth in clause (ii) above)
or the Holders and underwriting discounts and commissions, brokerage commissions
and transfer taxes, if any, relating to the sale or disposition of Registrable
Securities by a Holder.

“Registration Statement” shall mean any registration statement filed under the
Securities Act of the Company and the Guarantors that covers any of the Exchange
Securities or Registrable Securities pursuant to the provisions of this
Agreement and all amendments and supplements to any such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein or deemed a part thereof, all exhibits thereto and any
document incorporated by reference therein.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities” shall have the meaning set forth in the preamble.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors that covers all or a portion of the Registrable
Securities (but no other securities unless approved by a majority in aggregate
principal amount of the Registrable Securities held by the Participating
Holders) on an appropriate form under Rule 415 under the Securities Act, or any
similar rule that may be adopted by the SEC, and all amendments and supplements
to such registration statement, including post-effective amendments, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

 

Exhibit - A-4



--------------------------------------------------------------------------------

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

“Subsidiary Guarantees” shall mean the guarantees of the Securities and Exchange
Securities by the Guarantors under the Indenture.

“Staff” shall mean the staff of the SEC.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

“Wells Fargo” shall have the meaning set forth in the preamble.

2. Registration Under the Securities Act. (a) To the extent not prohibited by
any applicable law or applicable interpretations of the Staff, the Company and
the Guarantors shall use commercially reasonable efforts to (i) cause to be
filed an Exchange Offer Registration Statement covering an offer to the Holders
to exchange all the Registrable Securities for Exchange Securities and (ii) have
such Registration Statement remain effective until 180 days after the last
Exchange Date for use by one or more Participating Broker-Dealers. The Company
and the Guarantors shall commence the Exchange Offer promptly after the Exchange
Offer Registration Statement is declared effective by the SEC and use
commercially reasonable efforts to complete the Exchange Offer not later than 60
days after such effective date.

The Company and the Guarantors shall commence the Exchange Offer by mailing or
making available the related Prospectus, appropriate letters of transmittal and
other accompanying documents to each Holder stating, in addition to such other
disclosures as are required by applicable law, substantially the following:

 

  (i) that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;

 

  (ii) the dates of acceptance for exchange (which shall be a period of at least
20 Business Days from the date such notice is mailed or made available) (the
“Exchange Dates”);

 

  (iii) that any Registrable Security not tendered will remain outstanding and
continue to accrue interest but will not retain any rights under this Agreement,
except as otherwise specified herein;

 

Exhibit - A-5



--------------------------------------------------------------------------------

  (iv) that any Holder electing to have a Registrable Security exchanged
pursuant to the Exchange Offer will be required to (A) surrender such
Registrable Security, together with the appropriate letters of transmittal, to
the institution and at the address and in the manner specified in the notice, or
(B) effect such exchange otherwise in compliance with the applicable procedures
of the depositary for such Registrable Security, in each case prior to the close
of business on the last Exchange Date; and

 

  (v) that any Holder will be entitled to withdraw its election, not later than
the close of business on the last Exchange Date, by (A) sending to the
institution and at the address specified in the notice, a telegram, facsimile
transmission or letter setting forth the name of such Holder, the principal
amount of Registrable Securities delivered for exchange and a statement that
such Holder is withdrawing its election to have such Securities exchanged or
(B) effecting such withdrawal in compliance with the applicable procedures of
the depositary for the Registrable Securities.

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Company and the Guarantors that (i) any Exchange Securities
to be received by it will be acquired in the ordinary course of its business,
(ii) at the time of the commencement of the Exchange Offer it has no arrangement
or understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
provisions of the Securities Act, (iii) it is not an “affiliate” (within the
meaning of Rule 405 under the Securities Act) of the Company or any Guarantor
and (iv) if such Holder is a broker-dealer that will receive Exchange Securities
for its own account in exchange for Registrable Securities that were acquired as
a result of market-making or other trading activities, then such Holder will
deliver a Prospectus (or, to the extent permitted by law, make available a
Prospectus to purchasers) in connection with any resale of such Exchange
Securities.

As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:

 

  (i) accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and

 

  (ii) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities tendered by such Holder.

The Company and the Guarantors shall use commercially reasonable efforts to
complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff.

(b) In the event that (i) the Company and the Guarantors determine that the
Exchange Offer Registration provided for in Section 2(a) above is not available
or the Exchange

 

Exhibit - A-6



--------------------------------------------------------------------------------

Offer may not be completed as soon as practicable after the last Exchange Date
because it would violate any applicable law or applicable interpretations of the
Staff, (ii) the Exchange Offer is not for any other reason completed by
September 19, 2014 or (iii) any Initial Purchaser shall so request in connection
with any offer or sale of Registrable Securities (a “Shelf Request”), the
Company and the Guarantors shall use commercially reasonable efforts to cause to
be filed as soon as practicable after such determination, date or Shelf Request,
as the case may be, a Shelf Registration Statement providing for the sale of all
the Registrable Securities by the Holders thereof and to have such Shelf
Registration Statement become effective; provided that no Holder will be
entitled to have any Registrable Securities included in any Shelf Registration
Statement, or entitled to use the prospectus forming a part of such Shelf
Registration Statement, until such Holder shall have delivered a completed and
signed Notice and Questionnaire and provided such other information regarding
such Holder to the Company as is contemplated by Section 3(b) hereof.

In the event that the Company and the Guarantors are required to file a Shelf
Registration Statement pursuant to clause (iii) of the preceding sentence, the
Company and the Guarantors shall use commercially reasonable efforts to file and
have declared effective by the SEC (or file and become effective automatically,
as the case may be) both an Exchange Offer Registration Statement pursuant to
Section 2(a) above with respect to all Registrable Securities and a Shelf
Registration Statement (which may be a combined Registration Statement with the
Exchange Offer Registration Statement) with respect to offers and sales of
Registrable Securities held by the Initial Purchasers after completion of the
Exchange Offer.

The Company and the Guarantors agree to use commercially reasonable efforts to
keep the Shelf Registration Statement continuously effective until the earlier
of one year following the effective date of the Shelf Registration Statement and
such time as all the Registrable Securities covered by the Shelf Registration
Statement have been sold pursuant to the Shelf Registration Statement (the
“Shelf Effectiveness Period”). The Company and the Guarantors further agree to
supplement or amend the Shelf Registration Statement, the related Prospectus and
any Free Writing Prospectus if required by the rules, regulations or
instructions applicable to the registration form used by the Company for such
Shelf Registration Statement or by the Securities Act or by any other rules and
regulations thereunder or if reasonably requested by a Participating Holder with
respect to information relating to such Holder, and, to the extent necessary, to
use commercially reasonable efforts to cause any such amendment to become
effective and such Shelf Registration Statement, Prospectus or Free Writing
Prospectus, as the case may be, to become usable as soon as thereafter
practicable. The Company and the Guarantors agree to furnish to the
Participating Holders copies of any such supplement or amendment promptly after
its being used or filed with the SEC.

(c) The Company and the Guarantors shall pay all Registration Expenses in
connection with any registration pursuant to Section 2(a) or Section 2(b)
hereof. Each Holder shall pay all underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to the Shelf
Registration Statement.

(d) An Exchange Offer Registration Statement pursuant to Section 2(a) hereof
will not be deemed to have become effective unless it has been declared
effective by the SEC. A Shelf Registration Statement pursuant to Section 2(b)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC or is automatically effective upon filing with the SEC as
provided by Rule 462 under the Securities Act.

 

Exhibit - A-7



--------------------------------------------------------------------------------

In the event that either the Exchange Offer is not completed or the Shelf
Registration Statement, if required hereby, is not declared effective (or does
not automatically become effective) on or prior to September 19, 2014, the
Company will pay liquidated damages to Holders of Registrable Securities with
the effect that the interest rate on the Registrable Securities will be
increased by 1.00% per annum until the Exchange Offer is completed or the Shelf
Registration Statement, if required hereby, is declared effective by the SEC (or
becomes automatically effective). All liquidated damages will be paid by the
Company on the next scheduled interest payment date in the same manner as
interest is paid on the Securities under the Indenture.

If the Shelf Registration Statement, if required hereby, has been declared
effective or automatically becomes effective, as the case may be, and thereafter
either ceases to be effective or the Prospectus contained therein ceases to be
usable at any time during the Shelf Effectiveness Period, and such failure to
remain effective or usable exists for more than 30 days (whether or not
consecutive) in any 12-month period, unless such failure to remain effective or
usable relates or is directly attributable to an acquisition or disposition
being undertaken by the Company then the Company will pay liquidated damages to
the Holders of Registrable Securities with the effect that the interest rate on
the Registrable Securities will be increased by 1.00% per annum commencing on
the 31st day in such 12-month period and ending on such date that the Shelf
Registration Statement has again been declared (or automatically becomes)
effective or the Prospectus again becomes usable.

(e) Without limiting the remedies available to the Initial Purchasers and the
Holders, the Company and the Guarantors acknowledge that any failure by the
Company or the Guarantors to comply with their obligations under Sections 2(a)
and 2(b) hereof may result in material irreparable injury to the Initial
Purchasers or the Holders for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of any such failure, the Initial Purchasers or any Holder may obtain
such relief as may be required to specifically enforce the Company’s and the
Guarantors’ obligations under Sections 2(a) and 2(b) hereof. The provisions for
liquidated damages set forth in Section 2(d) above shall be the only monetary
remedy available to the Holders under this Agreement.

3. Registration Procedures. (a) In connection with their obligations pursuant to
Sections 2(a) and 2(b) hereof, the Company and the Guarantors shall as
expeditiously as possible:

 

  (i) prepare and file with the SEC a Registration Statement on the appropriate
form under the Securities Act, which form (x) shall be selected by the Company
and the Guarantors, (y) shall, in the case of a Shelf Registration, be available
for the sale of the Registrable Securities by the Participating Holders thereof
and (z) shall comply as to form in all material respects with the requirements
of the applicable form and include all financial statements and oil and gas
reserve information required by the SEC to be filed therewith; and use
commercially reasonable efforts to cause such Registration Statement to become
effective and remain effective for the applicable period in accordance with
Section 2 hereof;

 

Exhibit - A-8



--------------------------------------------------------------------------------

  (ii) prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period in accordance with
Section 2 hereof and cause each Prospectus to be supplemented by any required
prospectus supplement and, as so supplemented, to be filed pursuant to Rule 424
under the Securities Act; and keep each Prospectus current during the period
described in Section 4(3) of, and Rule 174 under, the Securities Act that is
applicable to transactions by brokers or dealers with respect to the Registrable
Securities or Exchange Securities;

 

  (iii) to the extent any Free Writing Prospectus is used, file with the SEC any
Free Writing Prospectus that is required to be filed by the Company or the
Guarantors with the SEC in accordance with the Securities Act and to retain any
Free Writing Prospectus not required to be filed;

 

  (iv) in the case of a Shelf Registration, furnish to each Participating
Holder, to counsel for the Initial Purchasers, to counsel for such Participating
Holders and to each Underwriter of an Underwritten Offering of Registrable
Securities, if any, without charge, as many copies of each Prospectus, including
each preliminary prospectus or Free Writing Prospectus, and any amendment or
supplement thereto, as such Participating Holder, counsel or Underwriter may
reasonably request in order to facilitate the sale or other disposition of the
Registrable Securities thereunder; and, subject to Section 3(c) below, the
Company and the Guarantors’ consent to the use of such Prospectus, preliminary
prospectus or such Free Writing Prospectus and any amendment or supplement
thereto in accordance with applicable law by each of the Participating Holders
and any such Underwriters in connection with the offering and sale of the
Registrable Securities covered by and in the manner described in such
Prospectus, preliminary prospectus or such Free Writing Prospectus or any
amendment or supplement thereto in accordance with applicable law;

 

  (v) use commercially reasonable efforts to register or qualify the Registrable
Securities under all applicable state securities or blue sky laws of such
jurisdictions as any Participating Holder shall reasonably request in writing by
the time the applicable Registration Statement becomes effective; cooperate with
such Participating Holders in connection with any filings required to be made
with FINRA, and do any and all other acts and things that may be reasonably
necessary or advisable to enable each Participating Holder to complete the
disposition in each such jurisdiction of the Registrable Securities owned by
such Participating Holder; provided that neither the Company nor any Guarantor
shall be required to (1) qualify as a foreign corporation or other entity or as
a dealer in securities in any such jurisdiction where it would not otherwise be
required to so qualify, (2) file any general consent to service of process in
any such jurisdiction or (3) subject itself to taxation in any such jurisdiction
if it is not so subject;

 

Exhibit - A-9



--------------------------------------------------------------------------------

  (vi) notify counsel for the Initial Purchasers and, in the case of a Shelf
Registration, notify each Participating Holder and counsel for such
Participating Holders promptly and, if requested by any such Participating
Holder or counsel, confirm such advice in writing (1) when a Registration
Statement has become effective, when any post-effective amendment thereto has
been filed and becomes effective, when any Free Writing Prospectus has been
filed or any amendment or supplement to the Prospectus or any Free Writing
Prospectus has been filed, (2) of any request by the SEC or any state securities
authority for amendments and supplements to a Registration Statement, Prospectus
or any Free Writing Prospectus or for additional information after the
Registration Statement has become effective, (3) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
a Registration Statement or the initiation of any proceedings for that purpose,
including the receipt by the Company of any notice of objection of the SEC to
the use of a Shelf Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the Securities Act, (4) if, between the
applicable effective date of a Shelf Registration Statement and the closing of
any sale of Registrable Securities covered thereby, the representations and
warranties of the Company or any Guarantor contained in any underwriting
agreement, securities sales agreement or other similar agreement, if any,
relating to an offering of such Registrable Securities cease to be true and
correct in all material respects or if the Company or any Guarantor receives any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (5) of the happening of any event during the period
a Registration Statement is effective that makes any statement made in such
Registration Statement or the related Prospectus or any Free Writing Prospectus
untrue in any material respect or that requires the making of any changes in
such Registration Statement or Prospectus or any Free Writing Prospectus in
order to make the statements therein, in the light of the circumstances in which
they were made in the case of the Prospectus or any Free Writing Prospectus, not
misleading and (6) of any determination by the Company or any Guarantor that a
post-effective amendment to a Registration Statement or any amendment or
supplement to the Prospectus or any Free Writing Prospectus would be
appropriate;

 

  (vii) use commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement or, in the case
of a Shelf Registration, the resolution of any objection of the SEC pursuant to
Rule 401(g)(2) under the Securities Act, including by filing an amendment to
such Registration Statement on the proper form, at the earliest practicable
moment and provide immediate notice to each Holder or Participating Holder of
the withdrawal of any such order or such resolution;

 

  (viii) in the case of a Shelf Registration, furnish or make available to each
Participating Holder, without charge, at least one conformed copy of each
Registration Statement and any post-effective amendment thereto (without any
documents incorporated therein by reference or exhibits thereto, unless
requested);

 

Exhibit - A-10



--------------------------------------------------------------------------------

  (ix) in the case of a Shelf Registration, cooperate with the Participating
Holders to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold and not bearing any restrictive
legends and enable such Registrable Securities to be issued in such
denominations and registered in such names (consistent with the provisions of
the Indenture) as such Participating Holders may reasonably request at least one
Business Day prior to the closing of any sale of Registrable Securities;

 

  (x) upon the occurrence of any event contemplated by Section 3(a)(vi)(5)
hereof, use commercially reasonable efforts to prepare and file with the SEC a
supplement or post-effective amendment to the Exchange Offer Registration
Statement or Shelf Registration Statement or the related Prospectus or any Free
Writing Prospectus or any document incorporated therein by reference or file any
other required document so that, as thereafter delivered (or, to the extent
permitted by law, made available) to purchasers of the Registrable Securities,
such Prospectus or Free Writing Prospectus, as the case may be, will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company and the Guarantors
shall notify the Participating Holders (in the case of a Shelf Registration
Statement) and the Initial Purchasers and any Participating Broker-Dealers known
to the Company (in the case of the Exchange Offer Registration Statement) to
suspend use of the Prospectus or any Free Writing Prospectus as promptly as
practicable after the occurrence of such an event, and such Participating
Holders, such Participating Broker-Dealers and the Initial Purchasers, as
applicable, hereby agree to suspend use of the Prospectus or any Free Writing
Prospectus, as the case may be, until the Company and the Guarantors have
amended or supplemented the Prospectus or the Free Writing Prospectus, as the
case may be, to correct such misstatement or omission; provided that the
obligations under this Section 3(a)(x) with respect to the Exchange Offer
Registration Statement shall terminate at the end of the period set forth in
Section 2(a)(ii) of this Agreement;

 

  (xi) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any Free Writing Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or a Free Writing
Prospectus, provide copies of such document to the Initial Purchasers and their
counsel (and, in the case of a Shelf Registration Statement, to the
Participating Holders and their counsel) and make such of the representatives of
the Company and the Guarantors as shall be reasonably requested by the Initial
Purchasers or their counsel (and, in the case of a Shelf Registration Statement,
the Participating Holders or their counsel) available for discussion of such
document; and the Company and the Guarantors shall not, at any time after
initial filing of a Registration Statement, use or file any Prospectus, any Free
Writing Prospectus, any amendment of or supplement to a Registration Statement,
a Prospectus or a Free Writing Prospectus, of which the Initial Purchasers and
their counsel (and, in the case of a Shelf Registration Statement, the
Participating Holders and their counsel) shall not have previously been advised
and furnished a copy or to which the Initial Purchasers or their counsel (and,
in the case of a Shelf Registration Statement, the Participating Holders or
their counsel) shall reasonably object;

 

Exhibit - A-11



--------------------------------------------------------------------------------

  (xii) obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the initial effective date of a
Registration Statement;

 

  (xiii) cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use commercially reasonable efforts to cause the Trustee to
execute, all documents as may be required to effect such changes and all other
forms and documents required to be filed with the SEC to enable the Indenture to
be so qualified in a timely manner;

 

  (xiv) in the case of a Shelf Registration, make available for inspection by a
representative of the Participating Holders (an “Inspector”), any Underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
any attorneys and accountants designated by a majority in aggregate principal
amount of the Registrable Securities held by the Participating Holders and any
attorneys and accountants designated by such Underwriter, at reasonable times
and in a reasonable manner, all pertinent financial and other records, documents
and properties of the Company and its subsidiaries, and cause the respective
officers, directors and employees of the Company and the Guarantors to supply
all information reasonably requested by any such Inspector, Underwriter,
attorney or accountant in connection with a Shelf Registration Statement;
provided that if any such information is identified by the Company or any
Guarantor as being confidential or proprietary, each Person receiving such
information shall take such actions as are reasonably necessary to protect the
confidentiality of such information to the extent such action is otherwise not
inconsistent with, an impairment of or in derogation of the rights and interests
of any Inspector, Participating Holder or Underwriter;

 

  (xv) if reasonably requested by any Participating Holder, promptly include in
a Prospectus supplement or post-effective amendment such information with
respect to such Participating Holder as such Participating Holder reasonably
requests to be included therein and make all required filings of such Prospectus
supplement or such post-effective amendment as soon as the Company has received
notification of the matters to be so included in such filing;

 

  (xvi)

in the case of a Shelf Registration, enter into such customary agreements and
take all such other commercially reasonable actions in connection therewith
(including those requested by the Participating Holders of a majority in
principal amount of the Registrable Securities covered by the Shelf Registration
Statement) in order to expedite or facilitate the disposition of such
Registrable Securities including, but

 

Exhibit - A-12



--------------------------------------------------------------------------------

  not limited to, an Underwritten Offering and in such connection, (1) to the
extent possible, make such representations and warranties to the Participating
Holders and any Underwriters of such Registrable Securities with respect to the
business of the Company and its subsidiaries and the Registration Statement,
Prospectus, any Free Writing Prospectus and documents incorporated by reference
or deemed incorporated by reference, if any, in each case, in form, substance
and scope as are customarily made by issuers to underwriters in underwritten
offerings and confirm the same if and when requested, (2) obtain opinions of
counsel to the Company and the Guarantors (which counsel and opinions, in form,
scope and substance, shall be reasonably satisfactory to the Participating
Holders and such Underwriters and their respective counsel) addressed to each
Participating Holder and Underwriter of Registrable Securities, covering the
matters customarily covered in opinions requested in underwritten offerings,
(3) obtain “comfort” letters from the independent certified public accountants
of the Company and the Guarantors (and, if necessary, any other certified public
accountant of any subsidiary of the Company or the Guarantors, or of any
business acquired by the Company or the Guarantors for which financial
statements and financial data are or are required to be included in the
Registration Statement) addressed to each Participating Holder (to the extent
permitted by applicable professional standards) and Underwriter of Registrable
Securities, such letters to be in customary form and covering matters of the
type customarily covered in “comfort” letters in connection with underwritten
offerings, including but not limited to financial information contained in any
preliminary prospectus, Prospectus or Free Writing Prospectus, (4) obtain oil
and gas reserve report letters from any independent petroleum engineering firms
whose reports relating to the Company’s reserves have, prior to the date of such
Shelf Registration, been previously publicly disclosed in a filing by the
Company and (5) deliver such documents and certificates as may be reasonably
requested by the Participating Holders of a majority in principal amount of the
Registrable Securities being sold or the Underwriters, and which are customarily
delivered in underwritten offerings, to evidence the continued validity of the
representations and warranties of the Company and the Guarantors made pursuant
to clause (1) above and to evidence compliance with any customary conditions
contained in an underwriting agreement; and

 

  (xvii) So long as any Registrable Securities remain outstanding, cause each
Additional Guarantor upon the creation or acquisition by the Company of such
Additional Guarantor, to execute a counterpart to this Agreement in the form
attached hereto as Annex A and to deliver such counterpart, together with an
opinion of counsel as to the enforceability thereof against such entity, to the
Initial Purchasers no later than five Business Days following the execution
thereof.

(b) In the case of a Shelf Registration Statement, the Company may require each
Holder of Registrable Securities to furnish to the Company a Notice and
Questionnaire and such other information regarding such Holder and the proposed
disposition by such Holder of such Registrable Securities as the Company and the
Guarantors may from time to time reasonably request in writing.

 

Exhibit - A-13



--------------------------------------------------------------------------------

(c) Each Participating Holder agrees that, upon receipt of any notice from the
Company and the Guarantors of the happening of any event of the kind described
in Section 3(a)(vi)(3) or Section 3(a)(vi)(5) hereof, such Participating Holder
will forthwith discontinue disposition of Registrable Securities pursuant to the
Shelf Registration Statement until such Participating Holder’s receipt of the
copies of the supplemented or amended Prospectus and any Free Writing Prospectus
contemplated by Section 3(a)(x) hereof and, if so directed by the Company and
the Guarantors, such Participating Holder will deliver to the Company and the
Guarantors all copies in its possession, other than permanent file copies then
in such Participating Holder’s possession, of the Prospectus and any Free
Writing Prospectus covering such Registrable Securities that is current at the
time of receipt of such notice.

(d) If the Company and the Guarantors shall give any notice to suspend the
disposition of Registrable Securities pursuant to a Registration Statement, the
Company and the Guarantors shall extend the period during which such
Registration Statement shall be maintained effective pursuant to this Agreement
by the number of days during the period from and including the date of the
giving of such notice to and including the date when the Holders of such
Registrable Securities shall have received copies of the supplemented or amended
Prospectus or any Free Writing Prospectus necessary to resume such dispositions.
The Company and the Guarantors may give any such notice only twice during any
365-day period and any such suspensions shall not exceed 30 days for each
suspension and there shall not be more than two suspensions in effect during any
365-day period.

(e) The Participating Holders who desire to do so may sell such Registrable
Securities in an Underwritten Offering. In any such Underwritten Offering, the
investment bank or investment banks and manager or managers (each an
“Underwriter”) that will administer the offering will be selected by the Holders
of a majority in principal amount of the Registrable Securities included in such
offering; provided, however, that such Underwriter must be reasonably
satisfactory to the Company.

4. Participation of Broker-Dealers in Exchange Offer. (a) The Staff has taken
the position that any broker-dealer that receives Exchange Securities for its
own account in the Exchange Offer in exchange for Securities that were acquired
by such broker-dealer as a result of market-making or other trading activities
(a “Participating Broker-Dealer”) may be deemed to be an “underwriter” within
the meaning of the Securities Act and must deliver a prospectus meeting the
requirements of the Securities Act in connection with any resale of such
Exchange Securities.

The Company and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers (or, to the extent permitted by law, made available
to purchasers) to satisfy their prospectus delivery obligation under the
Securities Act in connection with resales of Exchange Securities for their own
accounts, so long as the Prospectus otherwise meets the requirements of the
Securities Act.

 

Exhibit - A-14



--------------------------------------------------------------------------------

(b) In light of the above, and notwithstanding the other provisions of this
Agreement, the Company and the Guarantors agree to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement for a period
of up to 180 days after the last Exchange Date (as such period may be extended
pursuant to Section 3(d) of this Agreement), in order to expedite or facilitate
the disposition of any Exchange Securities by Participating Broker-Dealers
consistent with the positions of the Staff recited in Section 4(a) above. The
Company and the Guarantors further agree that Participating Broker-Dealers shall
be authorized to deliver such Prospectus (or, to the extent permitted by law,
make available) during such period in connection with the resales contemplated
by this Section 4.

(c) The Initial Purchasers shall have no liability to the Company, any Guarantor
or any Holder with respect to any request that they may make pursuant to
Section 4(b) above.

5. Indemnification and Contribution. (a) The Company and the Guarantors, jointly
and severally, agree to indemnify and hold harmless each Initial Purchaser and
each Holder, their respective affiliates, directors and officers and each
Person, if any, who controls any Initial Purchaser or any Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
from and against any and all losses, claims, damages and liabilities (including,
without limitation, legal fees and other expenses incurred in connection with
any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, (1) any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading, or (2) any untrue statement or alleged untrue
statement of a material fact contained in any Prospectus, any Free Writing
Prospectus or any “issuer information” (“Issuer Information”) filed or required
to be filed pursuant to Rule 433(d) under the Securities Act, or any omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to any Initial Purchaser or information
relating to any Holder furnished to the Company in writing through Wells Fargo
or any selling Holder expressly for use therein. In connection with any
Underwritten Offering permitted by Section 3 hereof, the Company and the
Guarantors, jointly and severally, will also indemnify the Underwriters, if any,
selling brokers, dealers and similar securities industry professionals
participating in the distribution, their respective affiliates and each Person
who controls such Persons (within the meaning of the Securities Act and the
Exchange Act) to the same extent as provided above with respect to the
indemnification of the Holders, if requested in connection with any Registration
Statement, any Prospectus, any Free Writing Prospectus or any Issuer
Information.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Guarantors, the Initial Purchasers and the other
selling Holders, the directors of the Company and the Guarantors, each officer
of the Company and the Guarantors who signed the Registration Statement and each
Person, if any, who controls the Company, the Guarantors, any Initial Purchaser
and any other selling Holder within the meaning of Section 15

 

Exhibit - A-15



--------------------------------------------------------------------------------

of the Securities Act or Section 20 of the Exchange Act to the same extent as
the indemnity set forth in paragraph (a) above, but only with respect to any
losses, claims, damages or liabilities that arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to such Holder
furnished to the Company in writing by such Holder expressly for use in any
Registration Statement, any Prospectus and any Free Writing Prospectus.

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either
paragraph (a) or paragraph (b) above, such Person (the “Indemnified Person”)
shall promptly notify the Person against whom such indemnification may be sought
(the “Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under paragraph (a) or paragraph (b)above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or paragraph (b) above.
If any such proceeding shall be brought or asserted against an Indemnified
Person and it shall have notified the Indemnifying Person thereof, the
Indemnifying Person shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 5 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such counsel
related to such proceeding, as incurred. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless
(i) the Indemnifying Person and the Indemnified Person shall have mutually
agreed to the contrary; (ii) the Indemnifying Person has failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm (x) for any Initial Purchaser, its affiliates, directors and
officers and any control Persons of such Initial Purchaser shall be designated
in writing by Wells Fargo, (y) for any Holder, its directors and officers and
any control Persons of such Holder shall be designated in writing by the
Majority Holders and (z) in all other cases shall be designated in writing by
the Company. The Indemnifying Person shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel as contemplated by this paragraph, the Indemnifying Person
shall be liable for any settlement of any proceeding effected without its
written consent if

 

Exhibit - A-16



--------------------------------------------------------------------------------

(i) such settlement is entered into more than 30 days after receipt by the
Indemnifying Person of such request and (ii) the Indemnifying Person shall not
have reimbursed the Indemnified Person in accordance with such request prior to
the date of such settlement. No Indemnifying Person shall, without the written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (A) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (B) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

(d) If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors from the offering of the Securities and the Exchange
Securities, on the one hand, and by the Holders from receiving Securities or
Exchange Securities registered under the Securities Act, on the other hand, or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Company
and the Guarantors on the one hand and the Holders on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative fault of the Company and the Guarantors on the one hand and the Holders
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company and the Guarantors or by the Holders and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

(e) The Company, the Guarantors and the Holders agree that it would not be just
and equitable if contribution pursuant to this Section 5 were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above. The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or claim.
Notwithstanding the provisions of this Section 5, in no event shall a Holder be
required to contribute any amount in excess of the amount by which the total
price at which the Securities or Exchange Securities sold by such Holder exceeds
the amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 5 are several and not joint.

 

Exhibit - A-17



--------------------------------------------------------------------------------

(f) The remedies provided for in this Section 5 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

(g) The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers or any Holder or any Person controlling any Initial Purchaser or any
Holder, or by or on behalf of the Company or the Guarantors or the officers or
directors of or any Person controlling the Company or the Guarantors,
(iii) acceptance of any of the Exchange Securities and (iv) any sale of
Registrable Securities pursuant to a Shelf Registration Statement.

6. General.

(a) No Inconsistent Agreements. The Company and the Guarantors represent,
warrant and agree that (i) the rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of any other outstanding securities issued or guaranteed by the Company
or any Guarantor under any other agreement and (ii) neither the Company nor any
Guarantor has entered into, or on or after the date of this Agreement will enter
into, any agreement that is inconsistent with the rights granted to the Holders
of Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company and the Guarantors have obtained the written consent of
Holders of at least a majority in aggregate principal amount of the outstanding
Registrable Securities affected by such amendment, modification, supplement,
waiver or consent; provided that no amendment, modification, supplement, waiver
or consent to any departure from the provisions of Section 5 hereof or any
provision that could affect adversely the rights of any Holder of Registrable
Securities to receive liquidated damages in the amount and on the payment dates
as provided in Section 2(d) shall be effective as against any Holder of
Registrable Securities unless consented to in writing by such Holder. Any
amendments, modifications, supplements, waivers or consents pursuant to this
Section 6(b) shall be by a writing executed by each of the parties hereto.

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telex, telecopier, or any courier guaranteeing overnight delivery (i) if
to a Holder, at the most current address given by such Holder to the Company by
means of a notice given in accordance with the provisions of this
Section 6(c), which address initially is, with respect to the Initial
Purchasers, the address set forth in the Purchase Agreement; (ii) if to the
Company and the Guarantors, initially at the Company’s address set forth in the
Purchase Agreement and thereafter at such other address, notice of which is
given in accordance with the provisions of this Section 6(c); and (iii) to such
other persons at their respective addresses as provided in the Purchase
Agreement and thereafter at such other address, notice of which is given in
accordance with the provisions of this Section 6(c). All such notices and
communications shall be deemed to have been duly

 

Exhibit - A-18



--------------------------------------------------------------------------------

given: at the time delivered by hand, if personally delivered; five Business
Days after being deposited in the mail, postage prepaid, if mailed; when receipt
is acknowledged, if telecopied; and on the next Business Day if timely delivered
to an air courier guaranteeing overnight delivery. Copies of all such notices,
demands or other communications shall be concurrently delivered by the Person
giving the same to the Trustee, at the address specified in the Indenture.

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement or the Indenture. If any transferee of
any Holder shall acquire Registrable Securities in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to all the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof. The Initial Purchasers
(in their capacity as Initial Purchasers) shall have no liability or obligation
to the Company or the Guarantors with respect to any failure by a Holder to
comply with, or any breach by any Holder of, any of the obligations of such
Holder under this Agreement.

(e) Third Party Beneficiaries. Each Holder shall be a third party beneficiary to
the agreements made hereunder between the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights or the rights of other Holders
hereunder.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.

(h) Governing Law. This Agreement, and any claim, controversy or dispute arising
under or related to this Agreement, shall be governed by and construed in
accordance with the laws of the State of New York.

(i) Entire Agreement; Severability. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. If any term, provision,
covenant or restriction contained in this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable or against public
policy, the remainder of the terms, provisions, covenants and restrictions
contained herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated. The Company, the Guarantors and the Initial
Purchasers shall endeavor in good faith negotiations to replace the invalid,
void or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, void or unenforceable
provisions.

[Signature Page to Follow.]

 

Exhibit - A-19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

OASIS PETROLEUM INC. By:   Name:     Title:    

 

OASIS PETROLEUM LLC OASIS PETROLEUM NORTH AMERICA LLC OASIS PETROLEUM MARKETING
LLC OASIS WELLS SERVICES LLC OASIS MIDSTREAM SERVICES LLC By:   Name:     Title:
   

 

Confirmed and accepted as of the date first above written: WELLS FARGO
SECURITIES, LLC For itself and on behalf of the several Initial Purchasers By  
    Authorized Signatory

Name:   Title:  

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Annex A

Counterpart to Registration Rights Agreement

The undersigned hereby absolutely, unconditionally and irrevocably agrees as a
Guarantor (as defined in the Registration Rights Agreement, dated September 24,
2013 by and among Oasis Petroleum Inc., a Delaware corporation, the guarantors
party thereto and Wells Fargo Securities, LLC, on behalf of itself and the other
Initial Purchasers) to be bound by the terms and provisions of such Registration
Rights Agreement.

IN WITNESS WHEREOF, the undersigned has executed this counterpart as of
            , 20    .

 

[GUARANTOR] By:     Name:     Title:    

 

Annex A



--------------------------------------------------------------------------------

Exhibit B

Form of Company Counsel Opinion

The following legal opinion points shall be limited to (a) the General
Corporation Law and the Limited Liability Company Act of the State of Delaware
and (b) the laws of (i) the State of New York, (ii) the State of Texas and
(iii) the United States of America.

1. The Company is validly existing as a corporation and in good standing under
the laws of the State of Delaware. Each of the Guarantors is validly existing as
a limited liability company and in good standing under the laws of the State of
Delaware.

2. The Company has the corporate power and corporate authority under the laws of
the State of Delaware to (i) execute and deliver, and incur and perform all of
its obligations under, the Purchase Agreement, the Registration Rights
Agreement, the Base Indenture, the Supplemental Indenture and the Securities
(collectively the “Transaction Documents”) and (ii) carry on its business and
own its properties as described in the Time of Sale Information and the Offering
Memorandum. Each of the Guarantors has the limited liability company power and
authority under the laws of the State of Delaware to (i) execute and deliver,
and to incur and perform all of its obligations under, the Transaction Documents
to which it is a party and (ii) carry on its business and own its properties as
described in the Time of Sale Information and the Offering Memorandum.

3. Each of the Transaction Documents has been duly authorized, executed and
delivered by the Company. The Exchange Securities have been duly authorized by
the Company. Each of the Purchase Agreement, the Registration Rights Agreement
and the Supplemental Indenture has been duly authorized, executed and delivered
by each of the Guarantors. The Guarantees included in the Indenture have been
duly authorized by each of the Guarantors.

4. The Acquisition Agreement has been duly authorized, executed and delivered by
the Company and constitutes the valid and binding obligations of each of the
parties thereto enforceable against each of such parties in accordance with its
terms under the laws of Texas, except as such enforceability may be limited by
the Enforceability Exceptions.

5. None of the execution and delivery of, or the incurrence or performance by
the Company and the Guarantors (collectively, the “Obligors”) of their
respective obligations under, each of the Transaction Documents to which it is a
party, each in accordance with its terms, (A) constituted, constitutes or will
constitute a violation under any provision of the Delaware Limited Liability
Company Act, Delaware General Corporation Law, Regulation T, U or X of the Board
of Governors of the Federal Reserve System or the applicable laws of the State
of Texas, State of New York or U. S. federal law, (B) constituted, constitutes
or will constitute a violation under the certificate of incorporation,
certificate of formation, bylaws, operating agreement or limited liability
company agreement or any other formation or governing document of the Company or
the Guarantors, (C) constituted, constitutes, or will constitute a breach or
violation of, or a default (or an event which, with notice or lapse of time or
both, would constitute such a default) under any agreement or other instrument
binding upon the Company or any of the Subsidiaries filed as an exhibit to the
Company’s Registration Statement on Form S-1

 

Exhibit B-1



--------------------------------------------------------------------------------

(File No. 333-165212) or any periodic or current report filed by the Company
prior to Closing (the “Applicable Agreements”) , (D) resulted, results or will
result in the creation of any security interest in, or lien upon, any of the
property or assets of any Obligor pursuant to any of the Applicable Agreements,
or (E) to such counsel’s knowledge, resulted, results or will result in the
contravention of any judgment, order or decree of any governmental body, agency
or court having jurisdiction over the Company or any Subsidiary, except for any
contravention described in clauses (A) or (C) which would not, individually or
in the aggregate, have a Material Adverse Effect.

6. No consent, approval, authorization or order of, or qualification or filing
with, any governmental body or agency is required for the execution and delivery
by each of the Company and the Guarantors of, or the performance or incurrence
by the Company or the Guarantors of their respective obligations under, the
Transaction Documents or the consummation of the transactions thereunder, except
(A) as have been or will be obtained or made on or prior to the Closing Date,
(B) registration of the Exchange Offer or resale of the Securities under the
Securities Act pursuant to the Registration Rights Agreement, and qualification
of the Indenture under the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), in connection with the issuance of the Exchange Securities or
(C) where the failure to obtain such consent, approval, authorization, order or
qualification would not reasonably be expected to have a Material Adverse Effect
or materially impair the ability of the Company and Guarantors to consummate the
transactions contemplated by the Transaction Documents.

7. The statements under the caption “Description of Notes” in the Preliminary
Offering Memorandum as supplemented by the Pricing Term Sheet and in the
Offering Memorandum, insofar as such statements purport to summarize the
Indenture and the Securities, fairly summarize the Indenture and the Securities
in all material respects, subject to the qualifications and assumptions stated
therein.

8. The statements in the Preliminary Offering Memorandum and the Offering
Memorandum under the caption “Certain United States Federal Income Tax
Considerations,” insofar as they refer to statements of law or legal
conclusions, fairly summarize the matters referred to therein in all material
respects, subject to the qualifications and assumptions stated therein.

9. The Indenture constitutes a valid and binding obligation of each of the
Obligors, enforceable against each of them in accordance with its terms, under
the laws of the State of New York, except as such enforceability may be limited
by the Enforceability Exceptions; and the Indenture conforms in all material
respects with the requirements of the Trust Indenture Act and the rules and
regulations of the Commission applicable to an indenture that is qualified
thereunder.

10. When authenticated by the Trustee in the manner provided in the Indenture
and delivered to and paid for by the Initial Purchasers in accordance with the
Purchase Agreement, the Securities will constitute valid and binding obligations
of the Company, entitled to the benefits of the Indenture and enforceable
against the Company in accordance with their terms, under the laws of the State
of New York, except as such enforceability may be limited by the Enforceability
Exceptions.

 

Exhibit B-2



--------------------------------------------------------------------------------

11. When the Securities have been authenticated by the Trustee in the manner
provided in the Indenture and delivered to and paid for by the Initial
Purchasers in accordance with the Purchase Agreement, the guarantees of the
Securities included in the Indenture will constitute a valid and binding
obligation of the Guarantors, enforceable against the Guarantors in accordance
with the terms of the Indenture, under the laws of the State of New York, except
as such enforceability may be limited by the Enforceability Exceptions.

12. When validly executed by the Company and authenticated by the Trustee in the
manner provided in the Indenture and delivered in exchange for Initial
Securities pursuant to the Exchange Offer contemplated by the Registration
Rights Agreement, the Exchange Securities will constitute valid and binding
obligations of the Company, entitled to the benefits of the Indenture and
enforceable against the Company in accordance with their terms, under the laws
of the State of New York, except as such enforceability may be limited by the
Enforceability Exceptions.

13. When the Exchange Securities have been validly executed by the Company and
authenticated by the Trustee in accordance with the provisions of the Indenture
and delivered in exchange for Initial Securities pursuant to the Exchange Offer
contemplated by the Registration Rights Agreement, the guarantee included in the
Indenture of the Exchange Securities will constitute a valid and binding
obligation of the Guarantors, enforceable against the Guarantors in accordance
with the terms of the Indenture, under the laws of the State of New York, except
as such enforceability may be limited by the Enforceability Exceptions.

14. The Registration Rights Agreement constitutes a valid and binding obligation
of each of the Obligors, enforceable against each of them in accordance with its
terms, under the laws of the State of New York, except as such enforceability
may be limited by the Enforceability Exceptions.

15. (A) Assuming the accuracy of the representations, warranties and covenants
of the Company, Guarantors and Initial Purchasers set forth in 1(b), 3(oo),
3(pp), 4 and 5 in the Purchase Agreement, the offer, issue, sale and delivery of
the Securities (and the guaranties thereof by the Guarantors) to the Initial
Purchasers and the initial resale of the Securities (and the guaranties thereof
by the Guarantors) by the Initial Purchasers, each in the manner contemplated by
the Purchase Agreement and the Offering Memorandum, do not require registration
under the Securities Act, and (B) prior to the consummation of the Exchange
Offer or the effectiveness of the Shelf Registration Statement (as defined in
the Registration Rights Agreement), such offer, issue, sale and delivery of the
Securities (and the guaranties thereof by the Guarantors) and such initial
resale of the Securities (and the guaranties thereof by the Guarantors) do not
require qualification of the Indenture under the Trust Indenture Act, as
amended, provided, however, that we express no opinion as to any subsequent
resale of any Security (and the guaranties thereof by the Guarantors) or any
Exchange Security (and the guaranties thereof by the Guarantors).

16. The Company and the Guarantors are not, and immediately after giving effect
to the issuance and sale of the Securities pursuant to the Purchase Agreement
and the application of proceeds therefrom as described in the Preliminary
Offering Memorandum as supplemented by the Pricing Term Sheet and in the
Offering Memorandum, will not be, an “investment company” within the meaning of
said term as used in the Investment Company Act of 1940, as amended.

 

Exhibit B-3



--------------------------------------------------------------------------------

17. In a case properly argued and presented, a Texas court or a United States
federal court sitting in Texas and applying Texas conflict of law principles as
set out in Chapter 271 of the Texas Business and Commerce Code, would give
effect to the provisions of the Securities and the provisions of the Indenture
that purport to require that the rights and obligations of the parties thereto
are to be governed by and construed in accordance with the laws of the State of
New York.

In addition, we have participated in conferences with officers and other
representatives of the Obligors, the independent registered public accounting
firm and the reserve engineer for the Obligors, your counsel and your
representatives at which the contents of the Time of Sale Information and the
Offering Memorandum and related matters were discussed and, although we have not
independently verified and are not passing upon, and do not assume any
responsibility for, the accuracy, completeness or fairness of the statements
contained in the Time of Sale Information and the Offering Memorandum (except as
and to the extent set forth in paragraphs 7 and 8 above), on the basis of the
foregoing (relying as to factual matters to the extent we deem reasonable upon
statements of fact made to us by representatives of the Obligors), no facts have
come to our attention that have led us to believe that (i) the Time of Sale
Information, as of 4:45 p.m. (Eastern Standard Time) on September 10, 2013
contained an untrue statement of a material fact or omitted to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or (ii) the Offering
Memorandum, as of its date and as of the date hereof, contained or contains an
untrue statement of a material fact or omitted or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, it being understood that we express
no statement or belief with respect to (i) the historical financial statements
and related schedules, including the notes and schedules thereto and the
auditor’s report thereon (and any other financial or accounting data derived
therefrom) and (ii) oil and natural gas reserve estimates, in each case included
in, or excluded from, the Offering Memorandum or the Time of Sale Information.

 

Exhibit B-4